Exhibit 10.1

 

EXECUTION VERSION

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of September 27, 2018

 

among

 

FRANKLIN STREET PROPERTIES CORP.,
as the Borrower,

 

BANK OF MONTREAL,
as Administrative Agent,

 

and

 

The Other Lenders Party Hereto

 

BMO CAPITAL MARKETS CORP.,
PNC CAPITAL MARKETS LLC,
CAPITAL ONE BANK NATIONAL ASSOCIATION, and
REGIONS CAPITAL MARKETS, a division of Regions Bank
as Joint Bookrunners and Joint Lead Arrangers,

 

PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent

 

and

 

CAPITAL ONE BANK NATIONAL ASSOCIATION
and
REGIONS BANK
as Co-Documentation Agents

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

 

Section 1.01.

 

Defined Terms

 

1

Section 1.02.

 

Other Interpretive Provisions

 

31

Section 1.03.

 

Accounting Terms

 

32

Section 1.04.

 

Rounding

 

33

Section 1.05.

 

Times of Day

 

33

Section 1.06.

 

Reserved

 

33

 

 

 

 

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

33

 

 

 

 

 

Section 2.01.

 

Loans

 

33

Section 2.02.

 

Borrowings, Conversions and Continuations of Loans

 

34

Section 2.03.

 

Intentionally Omitted

 

35

Section 2.04.

 

Prepayments

 

35

Section 2.05.

 

Reserved

 

35

Section 2.06.

 

Reserved

 

35

Section 2.07.

 

Reserved

 

36

Section 2.08.

 

Repayment of Loans

 

36

Section 2.09.

 

Interest

 

36

Section 2.10.

 

Reserved

 

36

Section 2.11.

 

Computation of Interest and Fees

 

37

Section 2.12.

 

Evidence of Debt

 

37

Section 2.13.

 

Payments Generally; Administrative Agent’s Clawback

 

37

Section 2.14.

 

Sharing of Payments by Lenders

 

39

Section 2.15.

 

Reserved

 

39

Section 2.16.

 

Increase in Commitments

 

40

Section 2.17.

 

Reserved

 

41

Section 2.18.

 

Defaulting Lenders

 

41

 

 

 

 

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

42

 

 

 

 

 

Section 3.01.

 

Taxes

 

42

Section 3.02.

 

Illegality

 

47

Section 3.03.

 

Inability to Determine Rates

 

47

Section 3.04.

 

Increased Costs

 

49

Section 3.05.

 

Compensation for Losses

 

50

Section 3.06.

 

Mitigation Obligations; Replacement of Lenders

 

51

Section 3.07.

 

Survival

 

51

 

 

 

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

51

 

 

 

 

 

Section 4.01.

 

Conditions of Initial Credit Extension

 

51

Section 4.02.

 

Conditions to all Credit Extensions

 

53

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

54

 

 

 

 

 

Section 5.01.

 

Existence, Qualification and Power

 

54

Section 5.02.

 

Authorization; No Contravention

 

54

Section 5.03.

 

Governmental Authorization; Other Consents

 

55

Section 5.04.

 

Binding Effect

 

55

Section 5.05.

 

Financial Statements; No Material Adverse Effect

 

55

Section 5.06.

 

Litigation

 

56

Section 5.07.

 

No Default

 

56

Section 5.08.

 

Ownership of Property; Liens

 

56

Section 5.09.

 

Environmental Compliance

 

56

Section 5.10.

 

Insurance

 

56

Section 5.11.

 

Taxes

 

56

Section 5.12.

 

ERISA Compliance

 

57

Section 5.13.

 

Subsidiaries; Other Equity Investments

 

58

Section 5.14.

 

Margin Regulations; Investment Company Act

 

58

Section 5.15.

 

Disclosure

 

58

Section 5.16.

 

Compliance with Laws

 

58

Section 5.17.

 

Taxpayer Identification Number

 

59

Section 5.18.

 

OFAC; Anti-Corruption Laws; PATRIOT Act

 

59

Section 5.19.

 

REIT Status

 

59

Section 5.20.

 

Solvency

 

59

Section 5.21.

 

Eligible Unencumbered Property Pool Properties

 

59

Section 5.22.

 

Anti-Corruption Laws

 

60

Section 5.23.

 

EEA Financial Institutions

 

61

Section 5.24.

 

Plan Assets; Prohibited Transactions

 

61

 

 

 

 

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

61

 

 

 

 

 

Section 6.01.

 

Financial Statements

 

61

Section 6.02.

 

Certificates; Other Information

 

62

Section 6.03.

 

Notices

 

64

Section 6.04.

 

Payment of Taxes

 

64

Section 6.05.

 

Preservation of Existence, Etc.

 

64

Section 6.06.

 

Maintenance of Properties

 

65

Section 6.07.

 

Maintenance of Insurance

 

65

Section 6.08.

 

Compliance with Laws

 

65

Section 6.09.

 

Books and Records

 

65

Section 6.10.

 

Inspection Rights

 

65

Section 6.11.

 

Use of Proceeds

 

66

Section 6.12.

 

Subsidiary Guarantors

 

66

Section 6.13.

 

REIT Status

 

67

Section 6.14.

 

Reserved

 

67

Section 6.15.

 

Material Contracts

 

67

Section 6.16.

 

Further Assurances

 

67

Section 6.17.

 

Anti-Corruption Laws

 

67

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII

 

NEGATIVE COVENANTS

 

68

 

 

 

 

 

Section 7.01.

 

Liens

 

68

Section 7.02.

 

Investments

 

68

Section 7.03.

 

Indebtedness

 

68

Section 7.04.

 

Fundamental Changes

 

69

Section 7.05.

 

Dispositions

 

69

Section 7.06.

 

Reserved

 

70

Section 7.07.

 

Change in Nature of Business

 

70

Section 7.08.

 

Transactions with Affiliates

 

70

Section 7.09.

 

Burdensome Agreements

 

70

Section 7.10.

 

Use of Proceeds

 

71

Section 7.11.

 

Financial Covenants

 

71

Section 7.12.

 

Organizational Documents

 

72

Section 7.13.

 

Sanctions

 

72

Section 7.14.

 

Sale Leasebacks

 

72

Section 7.15.

 

Prepayments of Indebtedness

 

72

Section 7.16.

 

Changes in Accounting

 

73

Section 7.17.

 

Anti-Corruption Laws

 

73

 

 

 

 

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

73

 

 

 

 

 

Section 8.01.

 

Events of Default

 

73

Section 8.02.

 

Remedies Upon Event of Default

 

75

Section 8.03.

 

Application of Funds

 

76

 

 

 

 

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

77

 

 

 

 

 

Section 9.01.

 

Appointment and Authority

 

77

Section 9.02.

 

Rights as a Lender

 

77

Section 9.03.

 

Exculpatory Provisions

 

77

Section 9.04.

 

Reliance by Administrative Agent

 

78

Section 9.05.

 

Delegation of Duties

 

78

Section 9.06.

 

Resignation of Administrative Agent

 

78

Section 9.07.

 

Non-Reliance on Administrative Agent and Other Lenders

 

79

Section 9.08.

 

No Other Duties, Etc.

 

79

Section 9.09.

 

Administrative Agent May File Proofs of Claim

 

79

Section 9.10.

 

Release of Subsidiary Guarantors

 

80

Section 9.11.

 

Certain ERISA Matters

 

80

 

 

 

 

 

ARTICLE X

 

MISCELLANEOUS

 

82

 

 

 

 

 

Section 10.01.

 

Amendments, Etc.

 

82

Section 10.02.

 

Notices; Effectiveness; Electronic Communication

 

83

Section 10.03.

 

No Waiver; Cumulative Remedies; Enforcement

 

85

Section 10.04.

 

Expenses; Indemnity; Damage Waiver

 

85

Section 10.05.

 

Payments Set Aside

 

87

 

iii

--------------------------------------------------------------------------------


 

Section 10.06.

 

Successors and Assigns

 

87

Section 10.07.

 

Treatment of Certain Information; Confidentiality

 

91

Section 10.08.

 

Right of Setoff

 

92

Section 10.09.

 

Interest Rate Limitation

 

93

Section 10.10.

 

Counterparts; Integration; Effectiveness

 

93

Section 10.11.

 

Survival of Representations and Warranties

 

93

Section 10.12.

 

Severability

 

93

Section 10.13.

 

Replacement of Lenders

 

94

Section 10.14.

 

Governing Law; Jurisdiction; Etc.

 

94

Section 10.15.

 

Waiver of Jury Trial

 

95

Section 10.16.

 

No Advisory or Fiduciary Responsibility

 

95

Section 10.17.

 

Electronic Execution of Assignments and Certain Other Documents

 

96

Section 10.18.

 

USA PATRIOT Act

 

96

Section 10.19.

 

Time of the Essence

 

97

Section 10.20.

 

Entire Agreement

 

97

Section 10.21

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

97

Section 10.22

 

Amendment and Restatement

 

97

 

SCHEDULE 2.01

 

—

 

Commitments and Applicable Percentages

SCHEDULE 5.05

 

—

 

Supplement to Interim Financial Statements

SCHEDULE 5.06

 

—

 

Litigation

SCHEDULE 5.09

 

—

 

Environmental Disclosure Items

SCHEDULE 5.12(d)

 

—

 

Pension Plan Obligations

SCHEDULE 5.13

 

—

 

Subsidiaries; Other Equity Investments

SCHEDULE 5.21

 

—

 

Eligible Unencumbered Property Pool Properties

SCHEDULE 7.02(g)

 

—

 

Investments

SCHEDULE 7.08

 

—

 

Transactions with Affiliates

SCHEDULE 7.09

 

—

 

Negative Pledges

SCHEDULE 10.02

 

—

 

Administrative Agent’s Office; Certain Addresses for Notices

SCHEDULE 10.06(b)(v)

 

—

 

Competitors of Borrower

 

 

 

 

 

EXHIBIT A

 

—

 

Form of Loan Notice

EXHIBIT B

 

—

 

Form of Opinion Matters

EXHIBIT D-1

 

—

 

Term A Loan Note

EXHIBIT D-2

 

—

 

Term B Loan Note

EXHIBIT E

 

—

 

Form of Compliance Certificate

EXHIBIT F-1

 

—

 

Form of Assignment and Assumption

EXHIBIT F-2

 

—

 

Form of Administrative Questionnaire

EXHIBIT G

 

—

 

Form of Subsidiary Guaranty

EXHIBIT H

 

—

 

Intentionally Omitted

EXHIBIT I-1

 

—

 

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

 

iv

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

—

 

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT I-3

 

—

 

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT I-4

 

—

 

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of September 27, 2018, among FRANKLIN STREET PROPERTIES CORP., a
Maryland corporation (the “Borrower”), each lender from time to time party
hereto either as a result of such party’s execution of this Agreement as a
“Lender” as of the date hereof or as a result of such party being made a
“Lender” hereunder by virtue of an executed Assignment and Assumption
(collectively, the “Lenders” and individually, a “Lender”) and BANK OF MONTREAL,
as Administrative Agent.

 

A.                     The Borrower, Bank of Montreal, as administrative agent,
and certain Lenders are parties to an Amended and Restated Credit Agreement
dated as of October 29, 2014 (the “Original Credit Agreement”), which Original
Credit Agreement provides, among other things, for a term loan to be made by the
Lenders to the Borrower thereunder in the principal amount of $220,000,000.00.

 

B.                     The parties hereto have requested that (i) a portion of
the existing term loan under the Original Credit Agreement be deemed a Term A
Loan and a portion be deemed a Term B Loan and (ii) the Original Credit
Agreement be amended and restated in its entirety to provide, among other
things, for changes to the maturity date and pricing.

 

C.                     The term loan made under the Original Credit Agreement is
fully advanced and remains outstanding under this Agreement.

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree to amend and restate
the Original Credit Agreement in its entirety effective as of the date hereof to
read as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01.                         Defined Terms.  As used in this Agreement,
the following terms shall have the meanings set forth below:

 

“Adjusted EBITDA” means, for the most recently ended fiscal quarter of Borrower,
EBITDA of the Consolidated Parties less Capital Reserves for all Properties for
such period.

 

“Administrative Agent” means Bank of Montreal in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person.  In no event shall Administrative Agent or any Lender be deemed to be an
Affiliate of the Borrower.  Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Borrower, and
Sponsored REITS shall not be considered Affiliates of the Borrower.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Second Amended and Restated Credit Agreement.

 

Anti-Corruption Laws” means all laws, rules and regulation of any jurisdiction
applicable to Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

“Applicable Percentage” means, for any Lender, its Term A Loan Percentage or
Term B Loan Percentage, as applicable; and where the term “Applicable
Percentage” is applied on an aggregate basis, such aggregate percentage shall be
calculated by aggregating the separate components of the Term A Loan Percentage
and Term B Loan Percentage and expressing such components on a single percentage
basis.  The initial Applicable Percentage of each Lender is set forth opposite
the name of such Lender on Schedule 2.01.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Borrower’s Credit Rating pursuant to the following grid:

 

LEVEL

 

CREDIT RATING

 

EURODOLLAR RATE
MARGIN AND
LETTERS OF CREDIT

 

BASE RATE MARGIN

I

 

A-/A3 (or higher)

 

85.0 bps

 

00.0 bps

II

 

BBB+/Baa1

 

90.0 bps

 

00.0 bps

III

 

BBB/Baa2

 

100.0 bps

 

00.0 bps

IV

 

BBB-/Baa3

 

125.0 bps

 

25.0 bps

V

 

<BBB-/Baa3

 

165.0 bps

 

65.0 bps

 

During any period that the Borrower has two Credit Ratings that are not
equivalent, then the Applicable Rate will be determined based on the higher
rating.  During any period that the Borrower only has one Credit Rating, then
the Applicable Rate will be determined based on that Credit Rating.  During any
period that the Borrower has no Credit Rating, then the Applicable Rate will be
determined based on Level V of the grid immediately above.  Any change in the
Borrower’s Credit Rating which would cause it to move to a different Level shall
be effective as of the first day of the first calendar month immediately
following such change.

 

2

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America Loan Documents” means that certain Second Amended and Restated
Credit Agreement, dated as of October 29, 2014, as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement, dated as of July 21,
2016 and that certain Second Amendment to Second Amended and Restated Credit
Agreement, dated as of October 18, 2017, as further amended from time to time,
by and among, inter alia, Borrower and Bank of America, N.A. and the documents,
instruments and agreements in connection therewith.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest announced
or otherwise established by the Administrative Agent from time to time as its
prime commercial rate, or its equivalent, for U.S. Dollar loans to borrowers
located in the United States as in effect on such day, with any change in the
Base Rate resulting from a change in said prime commercial rate to be effective
as of the date of the relevant change in said prime commercial rate (it being
acknowledged and agreed that such

 

3

--------------------------------------------------------------------------------


 

rate may not be the Administrative Agent’s best or lowest rate), and (c) the
one-month Eurodollar Rate plus 1.00%.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“BMO” means Bank of Montreal and its successors.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing consisting of a Loan and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capitalization Rate” means six and three-quarters percent (6.75%) for each CBD
or Urban Infill Property and seven and one-half percent (7.50%) for each
Suburban Property.

 

“Capital Reserve” means for any period and with respect to a Property (other
than any Projects Under Development), an amount equal to the product of (i) the
gross leaseable area contained in such Property (in square feet), multiplied by
(ii) $0.30 per annum.

 

“Cash Collateral” has the meaning set forth in clause (vi) of the definition of
Permitted Liens.

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve (12)
months from the date of acquisition, (b) U.S. dollar denominated time deposits
and certificates of deposit of (i) any Lender, (ii) any United States or
Canadian commercial bank of recognized standing having capital and surplus in
excess of $500,000,000 or (iii) any bank whose short-term commercial paper
rating from S&P is at least A-2 or the equivalent thereof or from Moody’s is at
least P-2 or the equivalent thereof (any such bank being an “Approved Bank”), in
each case with maturities of not more than two (2) years from the date of

 

4

--------------------------------------------------------------------------------


 

acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate commercial
paper or notes issued by, or guaranteed by, any domestic corporation rated A-2
(or the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof)
or better by Moody’s and maturing within one (1) year of the date of
acquisition, (d) repurchase agreements with a bank or trust company (including
any of the Lenders) or recognized securities dealer having capital and surplus
in excess of $500,000,000 for direct obligations issued by or fully guaranteed
by the United States of America in which any Consolidated Party shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by reputable financial institutions having capital of at least
$50,000,000 and the portfolios of which invest principally in Investments of the
character described in the foregoing subdivisions (a) through (d).

 

“CBD or Urban Infill Property” means (a) any Property listed on Schedule 5.21
and identified as a CBD or Urban Infill Property, or (b) any other improved
Property which is located in markets with characteristics similar to those
identified in clause (a) and is designated by the Administrative Agent and the
Borrower as a CBD or Urban Infill Property from time to time.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, promulgation, implementation, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority (including, without limitation, all requests,
rules, guidelines or directives in connection with Dodd-Frank Wall Street Reform
and Consumer Protection Act regardless of the date enacted, adopted or issued). 
Notwithstanding the foregoing, for purposes of this Agreement, all requests,
rules, guidelines or directives in connection with the Dodd-Frank Wall Street
Reform and Consumer Protection Act shall be deemed to be a Change in Law
regardless of the date enacted, adopted, implemented or issued and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States financial
regulatory authorities shall be deemed to be a Change in Law regardless of the
date adopted, issued, promulgated or implemented.

 

“Change of Control” means: (a) an event or series of related events by which any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 30%
or more of the equity securities of Borrower entitled to vote for members of the
board of directors or equivalent governing body of Borrower on a fully-diluted

 

5

--------------------------------------------------------------------------------


 

basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or

 

(b)                     an event or series of events by which during any period
of twelve (12) consecutive months, a majority of the members of the board of
directors or other equivalent governing body of Borrower cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body or (iii) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body (in each case, such approval either by a specific vote
or by approval of the Borrower’s proxy statement in which such member was named
as a nominee for election as a director).

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means the Term A Loan Commitments and the Term B Loan Commitments.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Consolidated Parties” means a collective reference to Borrower and its
consolidated Subsidiaries, as determined in accordance with GAAP; and
“Consolidated Party” means any one of them.  Sponsored REITS shall be deemed not
included as Consolidated Parties under this Agreement and the Loan Documents.

 

“Contractual Obligation” means, as to any Person, any material provision of any
material security issued by such Person or of any material agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 “Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means a Borrowing.

 

“Credit Rating” means the rating assigned by a Rating Agency to the Borrower or
to senior unsecured long term Indebtedness of the Borrower.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium,

 

6

--------------------------------------------------------------------------------


 

rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that with the giving of any notice, the
passage of time, or both, would be an Event of Default.

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) any
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans, within three
Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent or the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding set forth in Section 4.02 (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in writing) has not been satisfied, (b) has notified the Borrower or
the Administrative Agent in writing that it does not intend to comply with its
funding obligations (unless such writing states that such position is based on
such Lender’s determination that a condition precedent to funding in
Section 4.02 (which condition precedent, together with any applicable default,
shall be specifically identified in such writing) cannot be satisfied), (c) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such capacity, (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment, or (iv) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.18(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
other Lender promptly following such determination.

 

7

--------------------------------------------------------------------------------


 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Designated Person” means a Person (a) listed in the annex to, or otherwise
subject to the provisions of, any Executive Order imposing Sanctions; (b) named
as a “Specially Designated National and Blocked Person” (an “SDN”) on the most
current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list (the “SDN List”)
or is otherwise the subject of any Sanctions; or (c) in which a Person on the
SDN List has 50% or greater ownership interest or that is otherwise controlled
by an SDN.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease (including
any ground lease) or other disposition (including any sale and leaseback
transaction but excluding any real estate space lease made in a property by a
Person in the normal course of such Person’s business operations) of any
property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.  For the avoidance of doubt, any
assignment or other disposition for collateral or security purposes shall not
constitute a Disposition under this Agreement and the other Loan Documents.

 

“Documentation Agent” means Capital One Bank National Association and Regions
Bank, each in its capacity as documentation agent, or any successor
documentation agent.

 

“Dollar” and “$” mean lawful money of the United States.

 

“EBITDA” means for the Consolidated Parties, for the most recently ended fiscal
quarter of Borrower, without duplication, the sum of (a) net income of the
Consolidated Parties, in each case, excluding any non-recurring or extraordinary
gains and losses and Hedge Ineffectiveness for such period (but including
syndication fees), plus (b) an amount which, in the determination of net income
for such period pursuant to clause (a) above, has been deducted for or in
connection with (i) Interest Expense (plus, amortization of deferred financing
costs, to the extent included in the determination of Interest Expense per
GAAP), (ii) income taxes, and (iii) depreciation and amortization, all
determined in accordance with GAAP for the prior quarter plus (c) the
Consolidated Parties’ Equity Percentage of the above attributable to
Unconsolidated Affiliates.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

8

--------------------------------------------------------------------------------


 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Eligible Unencumbered Property Pool” means, collectively, Properties of the
Borrower and its Wholly-Owned Subsidiaries and any 1031 Intermediary (other than
unimproved land) each of which Properties meets the following criteria:

 

1.                        The Property is 100% fee owned (or ground leased) by
Borrower or any Wholly-Owned Subsidiary or any 1031 Intermediary (ground leases
to be Financeable Ground Leases approved by the Administrative Agent in its
reasonable discretion, provided, however, that ground leases of real property
ancillary to the primary use of a Property (such as a ground lease of parking
facilities ancillary to a Property owned in fee by a Borrower) shall not require
approval by the Administrative Agent);

 

2.                        The Property is primarily an industrial, office, flex,
or apartment property;

 

3.                        The Property is located in the continental United
States;

 

4.                        The Property or ownership thereof is not subject to
any Liens or Negative Pledges except for liens (and under documents related
thereto) specified in subsections (i)-(v), inclusive, of the definition of
Permitted Liens and the owner of the Property does not have any Recourse
Indebtedness (unless such owner is Borrower);

 

5.                        The owner of the Property has the right to sell,
transfer or dispose of such Property, provided that if any such Property is
subject to a Financeable Ground Lease approved by Administrative Agent the owner
shall be deemed to have the right to sell, transfer or dispose of such Property
if the lessor is required to approve of or consent to any sale, transfer or
disposition based on reasonable objective criteria as to the creditworthiness or
line of business of the transferee or delivery of customary assignment and
assumption agreements from the transferor and transferee; and

 

6.                        The Property is free of all structural defects or
major architectural deficiencies, title defects, Environmental Liability or
other adverse matters that would materially impair the value of the Property.

 

“Embedded Derivative” is in the definition of Eurodollar Rate that states “If
the Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement”.  The Embedded Derivative resulted in Hedge
Ineffectiveness, which is calculated quarterly.

 

“Environmental Complaint” means any complaint, order, demand, citation or notice
threatened or issued in writing to any Consolidated Party by any Governmental
Authority with

 

9

--------------------------------------------------------------------------------


 

regard to Releases or noise emissions in violation of Environmental Laws or any
other alleged violation of Environmental Laws affecting any Consolidated Party
or any of their respective Properties.

 

“Environmental Laws” means any and all federal, state and local statutes, laws,
regulations, ordinances, governmental restrictions, rules and judgments, orders
or decrees of any Governmental Authority with jurisdiction over the Property of
a Consolidated Party relating to pollution and the protection of the environment
from contamination by, or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Consolidated Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials on or from the Property of a Consolidated Party, or (c) the
release or threatened release of any Hazardous Materials into the environment
from a Property of a Consolidated Party.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Percentage” means, with respect to any Person, the aggregate ownership
percentage of such Person in each Unconsolidated Affiliate, which shall be
calculated as follows:  (a) for calculation of Indebtedness or liabilities, such
Person’s nominal capital ownership interest in the Unconsolidated Affiliate as
set forth in the Unconsolidated Affiliate’s organizational documents, or, if
greater, the amount or percentage of such items allocated to such Person, or for
which such Person is directly or indirectly responsible, pursuant to the terms
of the applicable joint venture agreement (or similar governing agreement) or
applicable law and (b) for all other purposes, the greater of (i) such Person’s
nominal capital ownership interest in the Unconsolidated Affiliate as set forth
in the Unconsolidated Affiliate’s organizational documents, and (ii) such
Person’s economic ownership interest in the Unconsolidated Affiliate, reflecting
such Person’s share of income and expenses of the Unconsolidated Affiliate.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and

 

10

--------------------------------------------------------------------------------


 

Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate

=

 

Eurodollar Base Rate

 

1.00 — Eurodollar Reserve Percentage

 

If the Eurodollar Rate for any applicable Interest Period shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement; provided
that this floor of zero for any applicable Interest Period shall not apply to
any Loan (or portion thereof) with respect to which the Borrower has entered
into a corresponding Swap Contract for the amount of such Loan (or portion
thereof) so long as the Borrower has notified the Administrative Agent of such
Swap Contract at least five (5) Business Days prior to such applicable Interest
Period.

 

Where,

 

“Eurodollar Base Rate” means:

 

(a)                        for such Interest Period, the rate per annum equal to
the London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate,
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the

 

11

--------------------------------------------------------------------------------


 

Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period;

 

(b)                         for any interest calculation with respect to a Base
Rate Loan on any date, the rate per annum equal to LIBOR, at or about 11:00
a.m., London time determined two London Banking Days prior to such date for U.S.
Dollar deposits with a term of one month commencing that day; and

 

(c)                         if the Eurodollar Base Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement, provided that
this floor of zero for any applicable Interest Period shall not apply to any
Loan (or portion thereof) with respect to which the Borrower has entered into a
corresponding Swap Contract for the amount of such Loan (or portion thereof) so
long as the Borrower has notified the Administrative Agent of such Swap Contract
at least five (5) Business Days prior to such applicable Interest Period;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

“Eurodollar Rate Loan” means a Loan that bears interest based on clause (a) of
the definition of Eurodollar Base Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Subsidiary” means, as of any date of determination, (a) any Subsidiary
that is not a Wholly-Owned Subsidiary of the Borrower, (b) any Subsidiary that
is an Immaterial Subsidiary, and (c) any Subsidiary (i) that holds title to
assets which are collateral for any Secured Indebtedness of such Subsidiary or
which is a Subsidiary that is a single asset entity and has incurred or assumed
Nonrecourse Indebtedness; and (ii) which is prohibited from guarantying or
otherwise being liable for the Indebtedness of any other person pursuant to
(x) any document, instrument or agreement evidencing such Secured Indebtedness
or Nonrecourse Indebtedness or (y) a provision of such Subsidiary’s
organizational documents which provision was included in

 

12

--------------------------------------------------------------------------------


 

such Subsidiary’s organizational documents as a condition to the extension of
such Secured Indebtedness or Nonrecourse Indebtedness.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), and franchise Taxes imposed on it (in addition to
or in lieu of net income Taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located or by any jurisdiction as a result of a
present or former connection between such recipient and the jurisdiction
imposing such Tax (or any political subdivision thereof), other than any such
connection arising solely from such recipient having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document, (b) any branch profits Taxes imposed by
the United States or any similar Tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding Tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with Section 3.01(e), (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding Tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 3.01(a)(ii) or (c) and (e) any Taxes imposed under FATCA.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

13

--------------------------------------------------------------------------------


 

“Fee Letter” means the letter agreement, dated August 30, 2018, among Borrower,
Administrative Agent and BMO Capital Markets Corp. as amended or supplemented
from time to time.

 

“Financeable Ground Lease” means, a ground lease that provides protections for a
potential leasehold mortgagee (“Mortgagee”) which include, among other things
(a) a remaining term, including any optional extension terms exercisable
unilaterally by the tenant, of no less than twenty-five (25) years from the
Closing Date, (b) that the ground lease will not be terminated until the
Mortgagee has received notice of a default, has had a reasonable opportunity to
cure or complete foreclosure, and has failed to do so, (c) provision for a new
lease on the same terms to the Mortgagee as tenant if the ground lease is
terminated for any reason or other protective provisions reasonably acceptable
to Administrative Agent, (d) non-merger of the fee and leasehold estates,
(e) transferability of the tenant’s interest under the ground lease without any
requirement for consent of the ground lessor unless based on reasonable
objective criteria as to the creditworthiness or line of business of the
transferee or delivery of customary assignment and assumption agreements from
the transferor and transferee, and (f) that insurance proceeds and condemnation
awards from the leasehold interest will be applied pursuant to the terms of the
applicable leasehold mortgage.

 

“Fixed Charges” means, for the Consolidated Parties, for the most recently ended
fiscal quarter of Borrower, without duplication, the sum of (a) Interest
Expense, plus (b) scheduled principal payments on Indebtedness, exclusive of
(i) any voluntary prepayments made by a Consolidated Party and (ii) balloon,
bullet or similar principal payments which repay Indebtedness in full, plus
(c) Preferred Dividends paid during such period, if any, plus the Consolidated
Parties’ Equity Percentage of the above clauses (a) and (b) for Unconsolidated
Affiliates.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
or any other Lender that is not a “United States Person” within the meaning of
Section 7701(a)(30) of the Code.  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

14

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of another Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or the payment or performance of such Indebtedness,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness  the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Indebtedness of any other Person,
whether or not such Indebtedness is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien).  The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
similar substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Hedge Ineffectiveness” means any amount recorded as hedge ineffectiveness in
accordance with ASC 815 under GAAP related to any loan and any Swap Contract.

 

“Immaterial Subsidiary” means as of any date of determination, any Subsidiary
holding assets (excluding earnest money deposits for the purchase of real
estate) which contribute less than $100,000 to Total Asset Value.  Any
Subsidiary formed for the purpose of purchasing real estate shall be deemed to
be an Immaterial Subsidiary prior to purchase of such real estate and regardless
of the amount of any earnest money deposit funded in connection therewith.

 

15

--------------------------------------------------------------------------------


 

“Indebtedness” means, without duplication, all obligations of the following
types:

 

(a)                        all obligations for borrowed money and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (including the Bank of America Loan Documents and the JPM
Loan Documents);

 

(b)                         all direct or contingent obligations under letters
of credit (including standby and commercial), bankers’ acceptances and similar
instruments (including bank guaranties, surety bonds, comfort letters, keep-well
agreements and capital maintenance agreements) to the extent such instruments or
agreements support financial, rather than performance, obligations;

 

(c)                         any net obligation under any Swap Contract, the
amount of which on any date shall be deemed to be the Swap Termination Value
thereof as of such date;

 

(d)                         all obligations to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

 

(e)                         any capital lease or Synthetic Lease Obligation, the
amount of which as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date;

 

(f)                        all obligations to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest in such Person
or any other Person, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends, provided, the foregoing shall be excluded from
Indebtedness if the obligation is neither scheduled nor permitted to become due
and payable on or prior to the date on which the Obligations are scheduled to be
due and payable in full; and

 

(g)                       without duplication, all Guarantees in respect of any
of the foregoing.

 

For all purposes hereof, the Indebtedness shall include the Indebtedness of any
partnership or Joint Venture (other than a Joint Venture that is itself a
corporation, limited partnership or limited liability company) in which a Person
is a general partner or a joint venturer, unless such Indebtedness is
Nonrecourse Indebtedness.  Indebtedness shall not include the Indebtedness of
Sponsored REITs or the value of Hedge Ineffectiveness.”

 

“Indemnified Taxes” means Taxes other than (i) Excluded Taxes and (ii) Other
Taxes imposed under non-US Law rather than US Law.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

16

--------------------------------------------------------------------------------


 

“Intangible Assets” means goodwill, the purchase price of acquired assets in
excess of fair market value thereof, trademarks, trade names, service marks,
brand names, copyrights, patents and licenses, and rights with respect to the
foregoing.

 

“Interest Expense” means for the Consolidated Parties, without duplication,
total interest expense incurred (in accordance with GAAP), including capitalized
interest plus the Consolidated Parties’ Equity Percentage of the same for
Unconsolidated Affiliates.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Term A Loan
Maturity Date or Term B Loan Maturity Date, as applicable; provided, however,
that if any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each calendar month and the Term A Loan
Maturity Date or Term B Loan Maturity Date, as applicable.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case subject to availability), as selected by the Borrower
in its Loan Notice provided that:

 

(i)                          any Interest Period that would otherwise end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day unless, in the case of a Eurodollar Rate Loan, such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

 

(ii)                          any Interest Period pertaining to a Eurodollar
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and

 

(iii)                           no Interest Period shall extend beyond the Term
A Loan Maturity Date or Term B Loan Maturity Date, as applicable.

 

“Internal Control Event” means fraud that involves the officers of Borrower
listed in clause (a) of the definition of “Responsible Officer” who have control
over financial reporting, as described in the Securities Laws.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount

 

17

--------------------------------------------------------------------------------


 

of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Lead Arrangers” means BMO Capital Markets Corp., PNC Capital Markets LLC,
Capital One Bank National Association, and Regions Capital Markets, a Division
of Regions Bank.

 

“Joint Venture” shall mean any Person in which a Consolidated Party owns an
Equity Interest, but that is not a Wholly-Owned Subsidiary of such Consolidated
Party.  Sponsored REITS shall not be Joint Ventures.

 

“Joint Venture Projects” shall mean all Projects with respect to which a
Consolidated Party holds, directly or indirectly, an interest that is less than
100%.  Projects owned by Sponsored REITS shall not be Joint Venture Projects.

 

“JPM” means JPMorgan Chase Bank, N.A.

 

“JPM Loan Documents” means that certain Amended and Restated Credit Agreement
dated as of August 2, 2018, as amended from time to time, by and among, inter
alia, Borrower and JPM and the documents, instruments and agreements in
connection therewith.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” means either a Term A Loan Lender or Term B Loan Lender or collectively
the Term A Loan Lenders and Term B Loan Lenders, as applicable.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“Leverage Increase Period” shall have the meaning set forth in
Section 7.11(b) hereof.

 

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
encumbrance, lien (statutory or other excepting any liens for taxes not yet due
and payable), charge, or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement,

 

18

--------------------------------------------------------------------------------


 

any other encumbrance on title to or ownership of real property securing the
payment of money, and any financing lease having substantially the same economic
effect as any of the foregoing).

 

“Loan” means the Term A Loans and Term B Loans.

 

“Loan Documents” means this Agreement, each Note, any Subsidiary Guaranty issued
pursuant to Section 6.12 hereof, and any other documents, instruments or
agreements executed and delivered by the Borrower related to the foregoing,
including, without limitation, the Fee Letter but specifically excluding
(i) that certain Mandate Letter and attached Summary of Terms dated August 30,
2018, by and among the Borrower, Bank of Montreal and BMO Capital Markets Corp.,
and (ii) that certain Confidentiality Agreement dated as of August 30, 2018, by
and between the Borrower and Bank of Montreal.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, properties or financial condition 
of the Consolidated Parties (including without limitation, Borrower), taken as a
whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Documents or of the ability of
the Borrower and the Subsidiary Guarantors taken as a whole to perform their
obligations under the Loan Documents to which they are a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against Borrower or any Subsidiary Guarantor of any Loan Document
to which it is a party.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” shall mean (a) any mortgage, deed of trust, deed to secure debt or
similar security instrument (regardless of priority) made or to be made by any
entity or person owning an interest in real estate granting a lien on such
interest in real estate as security for the payment of Indebtedness and (b) any
mezzanine indebtedness relating to such real estate interest and secured by the
Equity Interests of the direct or indirect owner of such real estate interest.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which Borrower
or any ERISA Affiliate makes or is obligated to make contributions, or during
the preceding five plan years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA
and subject to Title IV of ERISA.

 

19

--------------------------------------------------------------------------------


 

“Negative Pledge” shall mean with respect to a given asset, any provision of a
document, instrument or agreement which prohibits the creation or assumption of
any Lien on such asset as security for Indebtedness of the Person owning such
asset or any other Person; provided, however, that the following shall not
constitute a Negative Pledge: (i) an agreement that prohibits, restricts or
conditions a Person’s ability to create or assume a Lien on its or its
Subsidiary’s assets, provided that such agreement permits the creation or
assumption of Liens upon the satisfaction or maintenance of one or more
specified ratios, (ii) an agreement that uses such asset as a borrowing base
measurement,  (iii) any Negative Pledge required by law; (iv) customary
provisions in leases, licenses and other contracts restricting the pledge or
assignment thereof; (v) Negative Pledges contained in any agreement relating to
the sale of any Subsidiary or any assets pending such sale; provided, that in
any such case, the Negative Pledge applies only to the Subsidiary or the assets
that are the subject of such sale; and (vi) Negative Pledges contained in any
Financeable Ground Leases approved by the Administrative Agent.

 

“Net Operating Income” or “NOI” means, for any Property owned by any
Consolidated Party and for the most recently ended fiscal quarter of Borrower
for which financial information has been, or simultaneously with such
determination will be, delivered to the Administrative Agent, the sum of the
following (without duplication and determined on a consistent basis with prior
periods): (a) rents and other revenues received or earned in the ordinary course
from such Property (including, without limitation, (i) revenues from the
straight-lining of rents; and (ii) proceeds of rent loss or business
interruption insurance but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid, excluding interest and Hedge
Ineffectiveness, and inclusive of an appropriate accrual for expenses related to
the ownership, operation or maintenance of such Property during the respective
period, including but not limited to property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, as applicable, but
specifically excluding general overhead expenses of the Borrower or any
Subsidiary and any property management fees) minus (c) the Capital Reserves for
such Property as of the end of such period minus (d) without duplication an
imputed management fee in the amount of 3% of the gross revenues for such
Property for such period.

 

“Nonrecourse Indebtedness” means Secured Indebtedness that is only recourse to
all assets of a Person as a result of customary exceptions to non-recourse
liability such as fraud, misapplication of funds, environmental indemnities, and
other similar exceptions and is otherwise contractually limited to specific
assets of a Person encumbered by a lien securing such indebtedness.

 

“Note” means means either a Term A Loan Note or Term B Loan Note or collectively
the Term A Loan Notes and Term B Loan Notes, as applicable.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, Borrower arising under any Loan Document with respect
to any Loan, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees under the Loan Documents that

 

20

--------------------------------------------------------------------------------


 

accrue after the commencement by or against Borrower of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Credit Agreement” has the meaning specified in the introductory
paragraphs hereto.

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies imposed under U.S. Law
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except for any Excluded Taxes.

 

“Outstanding Amount” means the aggregate outstanding principal amount of the
Loans.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of PUB. L. 107-56 (signed
into law October 26, 2001), as amended from time to time and any successor
statute.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

21

--------------------------------------------------------------------------------


 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

 

“Permitted Liens” means (i) liens for taxes, assessments or governmental charges
unpaid and diligently contested in good faith by the Borrower or a Subsidiary
unless payment is required prior to the contesting of any such taxes and
provided no enforcement proceedings have been commenced with respect to any lien
filed in connection with such dispute and adequate reserves have been
established (or are adequately bonded) for such taxes, assessments or
governmental charges; (ii) liens for taxes, assessments or governmental charges
not yet due and payable; (iii) (A) liens for labor, materials or supplies and
any other liens (exclusive of those securing Indebtedness) which do not
materially interfere with the use of the Properties comprising the Eligible
Unencumbered Property Pool or the operation of the business of the Borrower or a
Subsidiary and are either bonded or do not exceed in the aggregate at any one
time $5,000,000.00; and (B) zoning restrictions, easements, rights of way,
covenants, reservations and other rights, restrictions or encumbrances on use,
which do not materially interfere with the use of the Properties comprising the
Eligible Unencumbered Property Pool or the operation of the business of the
Borrower; (iv) liens in favor of Borrower or a Wholly-Owned Subsidiary in
connection with a 1031 Property; (v) liens deemed to occur by virtue of
investments described in clause (d) of the definition of Cash Equivalents;
(vi) liens on cash and cash equivalents pledged to or for the benefit of any
agent, letter of credit issuer, swingline lender or lender under any loan
agreement (including the Bank of America Loan Documents and the JPM Loan
Documents) to secure any exposure resulting from one or more lenders becoming a
defaulting lender (“Cash Collateral”); (vii) Liens consisting of deposits or
pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workmen’s compensation, unemployment
insurance or similar applicable Laws; (viii) Liens and rights of pledge and
setoff of banks, financial institutions and securities intermediaries in respect
of deposits and accounts maintained in the ordinary course of business and not
securing Indebtedness; (ix) Liens solely on any cash earnest money deposits made
by the Borrower or a Subsidiary in connection with any letter of intent or
purchase agreement; and (x) liens on property existing at the time of
acquisition and refinancing of such liens, liens securing Secured Indebtedness,
liens on the Equity Interests of Excluded Subsidiaries, and liens securing
judgments not constituting an Event of Default under Section 8.01(h), all in
amounts complying with the applicable financial covenants set forth in
Section 7.11 hereof.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Borrower or any
ERISA Affiliate or any such Plan to which Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees and not excluded under
Section 4 of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

22

--------------------------------------------------------------------------------


 

“Platform” has the meaning specified in Section 6.02.

 

“Preferred Dividends” shall mean, with respect to any Person, dividends or other
distributions which are payable to holders of any Equity Interests in such
Person which entitle the holders of such Equity Interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of Equity Interests in such Person.

 

“Projects” shall mean any and all parcels of real property owned by any
Consolidated Party or with respect to which the Consolidated Party owns an
interest (whether directly or indirectly) on which are located improvements with
a gross leasable area in excess of 50,000 square feet or with respect to which
construction and development of such improvements are under development.

 

“Projects Under Development” means any Project under development or
redevelopment by any Consolidated Party (a) classified as construction in
progress on Borrower’s quarterly financial statements; or (b) as to which a
certificate of occupancy has not been issued.

 

“Properties” means, as of any date of determination, interests in real property,
together with all improvements thereon, owned by Borrower or any Consolidated
Party, as applicable; and “Property” means any one of them.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.

 

“Recourse Indebtedness” means any Indebtedness other than Nonrecourse
Indebtedness.

 

“Reference Banks” means four major banks in the London Interbank Market.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

23

--------------------------------------------------------------------------------


 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the environment, or into or out of any Property of a Consolidated
Party, including the movement of any Hazardous Materials through or in the air,
soil, surface water, groundwater, of any Property of a Consolidated Party.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means a Loan Notice.

 

“Required Lenders” means, as of any date of determination, not less than two
(2) Lenders holding in the aggregate at least 51% of the Outstanding Amount;
provided, that the Commitment of, and the portion of the Outstanding Amount held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Requirements” means any law, ordinance, code, order, rule or regulation of any
Governmental Authority relating in any way to the acquisition, ownership,
construction, use, occupancy and operation of the Properties comprising the
Eligible Unencumbered Property Pool.

 

“Responsible Officer” means, as applicable, (a) the chief executive officer,
president, chief operating officer, chief investment officer, chief financial
officer, treasurer, assistant treasurer, general counsel or controller of
Borrower or the president of FSP Property Management LLC, and (b) solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or assistant secretary of Borrower, and (c) solely for purposes of
notices given pursuant to Article II, any other officer of Borrower so
designated by any of the foregoing officers in a notice to Administrative Agent
and (d) solely for purposes of the delivery of any covenant compliance and/or
absence of default certifications pursuant to Sections 4.01, 4.02 and
6.02(a) the chief executive officer, president, chief financial officer,
assistant treasurer, or treasurer of Borrower.  Any document delivered hereunder
that is signed by a Responsible Officer shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of Borrower.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of the Equity Interests of any
Consolidated Party, now or hereafter outstanding (excluding any payment of
dividends or other distributions by Borrower based on Borrower’s good faith
estimate of its projected or estimated taxable income or otherwise as necessary
to retain Borrower’s status as a REIT, to meet the distribution requirements of
Section 857 of the Internal Revenue Code or to eliminate any Taxes to which
Borrower would otherwise be subject), (b) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of the Equity Interests of any Consolidated
Party, now or hereafter outstanding, and (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of the Equity Interests of any Consolidated Party,
now or hereafter outstanding.

 

24

--------------------------------------------------------------------------------


 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means all Indebtedness of a Person that is secured by a
mortgage, deed of trust, lien, pledge, encumbrance or other security interest.

 

“Securities Holdings” shall mean common stock, preferred stock, other capital
stock, beneficial interests in trusts, membership interests in limited liability
companies and other Equity Interests in entities (other than consolidated
Subsidiaries, unconsolidated Subsidiaries and Sponsored REITS, and other than
property that is included as “Cash Equivalents,” “Cash” or “Marketable
Securities” on Borrower’s balance sheet).  The value of Securities Holdings
shall be calculated on the basis of the lower of cost or market value as shown
on Borrower’s balance sheet.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Significant Acquisition” means an acquisition (in one transaction or a series
of related transactions) of (i) one or more entities (excluding Sponsored REITS)
for the purchase price in excess of 10% of Total Asset Value as of the last day
for which financial statements were delivered under Section 6.01(a) or 6.01(b),
or (ii) one or more properties for an amount in excess of 10% of Total Asset
Value as of the last day for which financial statements were delivered under
Section 6.01(a) or 6.01(b).

 

“Sponsored REIT” shall have the same meaning as such term is used in Borrower’s
filings with the SEC.  For the avoidance of doubt, a “Sponsored REIT” shall
include a Wholly-Owned Subsidiary of Borrower during the period prior to its
syndication.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise

 

25

--------------------------------------------------------------------------------


 

specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.  Sponsored REITs shall
not be considered Subsidiaries.

 

“Subsidiary Guarantor” means any Subsidiary that is a guarantor of the
Obligations pursuant to Section 6.12 hereof.

 

“Subsidiary Guaranty” means a Guarantee of the Obligations entered into by a
Subsidiary Guarantor pursuant to Section 6.12 hereof.

 

“Suburban Property” means (a) any Property listed on Schedule 5.21 and
identified as a Suburban Property, or (b) any other improved Property that does
not meet the definition of a CBD or Urban Infill Property.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement used to document
transactions of the type set forth in clause (a) hereof (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more readily available quotations provided by any recognized dealer in such Swap
Contracts (which may include a Lender or any Affiliate of a Lender) or any
independent valuation source reasonably acceptable to the Administrative Agent
(Administrative Agent agrees that Chatham Financial is a reasonably acceptable
independent valuation source).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

26

--------------------------------------------------------------------------------


 

“Taking” means any condemnation for public use of, or damage by reason of, the
action of any Governmental Authority, or any transfer by private sale in lieu
thereof, either temporarily or permanently.

 

“Tangible Net Worth” means, for the Consolidated Parties, as of the most
recently ended fiscal quarter of Borrower, the excess of Total Assets over Total
Liabilities, and less the sum of:

 

(a)                        the total book value of all assets of the
Consolidated Parties properly classified as Intangible Assets; plus

 

(b)                         all amounts representing any write-up in the book
value of any assets of the Consolidated Parties resulting from a revaluation
thereof subsequent to the balance sheet date; plus

 

(c)                         to the extent otherwise includable in the
computation of Tangible Net Worth, any subscriptions receivable.

 

Total Assets and Total Liabilities shall also exclude an asset or liability
created by the Swap Termination Value and Hedge Ineffectiveness.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Term A Loan” has the meaning specified in Section 2.01(a).

 

“Term A Loan Commitment” means, as to each Lender, its obligation to make a Term
A Loan to the Borrower pursuant to Section 2.01(a), in an aggregate principal
amount equal to the amount set forth opposite such Lender’s name on
Schedule 2.01, as such Schedule 2.01 may be updated from time to time pursuant
to an Assignment and Assumption or this Agreement.

 

“Term A Loan Lender” means each lender from time to time party hereto as a
result of (i) such party’s execution of this Agreement as a “Lender” as of the
Closing Date with a Term A Loan Commitment or (ii) such party’s execution by
joinder of an amendment to this Agreement to increase the Aggregate Commitments
pursuant to Section 2.16 hereof, pursuant to which joinder such party agrees to
be bound by the terms of this Agreement as a “Lender” with a Term A Loan
Commitment or (iii) such party being made a “Lender” hereunder with respect to
the Term A Loan Commitment by virtue of an executed Assignment and Assumption or
this Agreement.

 

“Term A Loan Maturity Date” means November 30, 2021.

 

“Term A Loan Note” means a promissory note made by the Borrower in favor of a
Term A Loan Lender evidencing Term A Loans made by such Lender, substantially in
the form of Exhibit D-1.

 

27

--------------------------------------------------------------------------------


 

“Term A Loan Percentage” means with respect to any Term A Lender at any time,
the percentage (carried out to the ninth decimal place) of the Term A Loan
Commitments represented by such Term A Lender’s Term A Loan Commitment at such
time, subject to adjustment as provided in this Agreement, and giving effect to
any subsequent assignments permitted hereunder or incremental loans pursuant to
Section 2.16 hereof.

 

“Term B Loan” has the meaning specified in Section 2.01(b).

 

“Term B Loan Commitment” means, as to each Lender, its obligation to make a
Term B Loan to the Borrower pursuant to Section 2.01(b), in an aggregate
principal amount equal to the amount set forth opposite such Lender’s name on
Schedule 2.01, as such Schedule 2.01 may be updated from time to time pursuant
to an Assignment and Assumption or this Agreement.

 

“Term B Loan Lender” means each lender from time to time party hereto as a
result of (i) such party’s execution of this Agreement as a “Lender” as of the
Closing Date with a Term B Loan Commitment or (ii) such party’s execution by
joinder of an amendment to this Agreement to increase the Aggregate Commitments
pursuant to Section 2.16 hereof, pursuant to which joinder such party agrees to
be bound by the terms of this Agreement as a “Lender” with a Term B Loan
Commitment or (iii) such party being made a “Lender” hereunder with respect to
the Term B Loan Commitment by virtue of an executed Assignment and Assumption or
this Agreement.

 

“Term B Loan Maturity Date” means January 31, 2024.

 

“Term B Loan Note” means a promissory note made by the Borrower in favor of a
Term B Loan Lender evidencing Term B Loans made by such Lender, substantially in
the form of Exhibit D-2.

 

“Term B Loan Percentage” means with respect to any Term B Lender at any time,
the percentage (carried out to the ninth decimal place) of the Term B Loan
Commitments represented by such Term B Lender’s Term B Loan Commitment at such
time, subject to adjustment as provided in this Agreement, and giving effect to
any subsequent assignments permitted hereunder or incremental loans pursuant to
Section 2.16 hereof.

 

“Threshold Amount” means without duplication (a) with respect to Nonrecourse
Indebtedness, such Indebtedness having an aggregate outstanding principal amount
of at least $40,000,000 individually or when aggregated with all such
Indebtedness and (b) with respect to any other Indebtedness of such Person, such
Indebtedness having an aggregate outstanding principal amount of at least
$20,000,000 individually or when aggregated with all such Indebtedness.  For
clarification purposes, no Indebtedness and no Guarantee shall be attributed to
any Person hereunder (for purposes of determination of the Threshold Amount of
Indebtedness of a Person, including whether or not such Indebtedness is
Nonrecourse Indebtedness unless such Person is the borrower, guarantor or
primary obligor thereof and, if a guarantor, such Indebtedness or Guarantee, as
applicable, shall be deemed to be in the amount of such guaranty (and shall
exclude any and all guaranties that are not in liquidated amounts).

 

28

--------------------------------------------------------------------------------


 

“Total Assets” means all assets of the Consolidated Parties determined in
accordance with GAAP.

 

“Total Asset Value” means, without duplication, for the most recently ended
fiscal quarter of Borrower, with respect to the Consolidated Parties on a
consolidated basis, the sum of (a) the quotient of annualized NOI for such
fiscal quarter minus the aggregate amount of NOI attributable to each Property
sold or otherwise disposed of during such fiscal quarter minus the aggregate
amount of NOI attributable to each Property acquired during the last four fiscal
quarters, divided by the Capitalization Rate plus (b) the acquisition cost of
each Property acquired during such prior four fiscal quarters, plus
(c) unrestricted cash and Cash Equivalents, plus (d) the book value of
unimproved land holdings, plus (e) the book value of construction in progress,
plus (f) the carrying value of performing mortgage loans to Sponsored REITs,
plus (g) the carrying value of preferred stock investments in Sponsored REITs as
shown on Borrower’s financial statements.

 

Notwithstanding the foregoing, for purposes of determining Total Asset Value, to
the extent the aggregate of Investments in Projects under Development,
undeveloped land holdings, Joint Venture Projects and Joint Ventures, Securities
Holdings and Mortgages to non-affiliates (excluding Mortgages to Sponsored
REITS) would exceed 10% of Total Asset Value, such aggregate excess shall be
excluded.

 

“Total Indebtedness” means all Indebtedness of the Consolidated Parties
determined on a consolidated basis plus the Consolidated Parties’ Equity
Percentage of Indebtedness of Unconsolidated Affiliates.

 

“Total Liabilities” means all liabilities of the Consolidated Parties determined
in accordance with GAAP.

 

“Total Secured Indebtedness” means, all Indebtedness of the Consolidated Parties
that is secured by a mortgage, deed of trust, lien, pledge, encumbrance or other
security interest, and the Consolidated Parties’ Equity Percentage of the above
of Unconsolidated Affiliates.

 

“Type” means its character as a Base Rate Loan or a Eurodollar Rate Loan.

 

“UK Bribery Act 2010” means an Act of the Parliament of the United Kingdom that
covers the criminal law relating to bribery.

 

“Unconsolidated Affiliate(s)” means, with respect to any Person (the “parent”),
at any date, any corporation, limited liability company, partnership,
association or other entity that is an Affiliate of such Person, the accounts of
which would not be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with full consolidation method GAAP as of such date.  Unless
otherwise specified, all references herein to “Unconsolidated Affiliate” or to
“Unconsolidated Affiliates” shall refer to an Unconsolidated Affiliate or
Unconsolidated Affiliates of the Consolidated Parties.  Unconsolidated
Affiliates shall not include any Sponsored REIT.

 

29

--------------------------------------------------------------------------------


 

“Unencumbered Asset Value” means, without duplication, for the most recently
ended fiscal quarter of Borrower, with respect to the Eligible Unencumbered
Property Pool, the sum of (a) the quotient of annualized Unencumbered NOI for
such fiscal quarter minus the aggregate amount of NOI attributable to each
Property sold or  removed from the Eligible Unencumbered Property Pool during
such fiscal quarter minus the aggregate amount of NOI attributable to each
Property acquired or added to the Eligible Unencumbered Property Pool during the
last four fiscal quarters, divided by the Capitalization Rate, plus (b) the
acquisition cost of each Property acquired or added to the Eligible Unencumbered
Property Pool during such prior four fiscal quarters.  For the purposes of
calculating the Unencumbered Asset Value, the value of any one Property in the
Eligible Unencumbered Property Pool may not exceed 20% of the aggregate value of
the Eligible Unencumbered Property Pool.

 

“Unencumbered NOI” means, the Net Operating Income from the entire Eligible
Unencumbered Property Pool for the fiscal quarter most recently ending.

 

“United States” and “U.S.” mean the United States of America.

 

“United States Foreign Corrupt Practices Act of 1977” means the act codified at
15 U.S.C. Section 78dd-1 et seq.

 

“Unsecured Indebtedness” means all Indebtedness which is not secured by a Lien
on any property.

 

“Unsecured Notes Documents” means that certain Note Purchase Agreement, by and
among Borrower and the purchasers named therein, dated October 24, 2017, and the
various notes, dated December 20, 2017 entered into pursuant thereto, as
amended.

 

“USD-LIBOR-Reference Bank Rate” means the rate for any Interest Period
determined on the basis of the rates at which deposits in U.S. Dollars are
offered by the Reference Banks at approximately 11:00 am, London time, on the
day that is two London Banking Days preceding the commencement of such Interest
Period to prime banks in the London interbank market for a term equivalent to
such Interest Period commencing on the first day of such Interest Period and in
the approximate amount of the Eurodollar Rate Loan being made, continued or
converted.  To determine the USD-LIBOR-Reference Bank Rate, the Administrative
Agent will request the principal London office of each of the Reference Banks to
provide a quotation of its rate.  If at least two such quotations are provided,
the rate for that Interest Period will be the arithmetic mean of the
quotations.  If fewer than two quotations are provided as requested, the rate
for that Interest Period will be the arithmetic mean of the rates quoted by
major banks in New York City, selected by the Administrative Agent, at
approximately 11:00 a.m., New York time, on the day that is two London Banking
Days preceding such Interest Period for loans in U.S. Dollars to leading
European banks for a period equivalent to such Interest Period commencing on the
first day of such Interest Period and in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(e)(ii)(B).

 

30

--------------------------------------------------------------------------------


 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.  Except as otherwise specifically noted, each reference to
“Wholly-Owned Subsidiary” contained herein shall be to Subsidiaries of the
Consolidated Parties meeting the qualifications noted above.  Sponsored REITs
shall not be considered Wholly-Owned Subsidiaries.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described .in the EU Bail-In
Legislation Schedule.

 

“1031 Intermediary” means a Person in such person’s capacity as an intermediary
or accommodation holder in connection with an exchange of property by Borrower
or a Wholly-Owned Subsidiary intended to qualify under Section 1031 of the Code.

 

“1031 Property” means a property whose legal title or other indicia of ownership
is held by a 1031 Intermediary for the benefit of Borrower or a Wholly-Owned
Subsidiary as part of a 1031 tax exchange intended to qualify under Section 1031
of the Code.

 

Section 1.02.                   Other Interpretive Provisions.  With reference
to this Agreement and each other Loan Document, unless otherwise specified
herein or in such other Loan Document:

 

(a)                        The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and

 

31

--------------------------------------------------------------------------------


 

Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(b)                         In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                         Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.

 

(d)                         All references herein to the “knowledge” of the
Borrower shall be deemed to mean the actual knowledge of the chief executive
officer, president, chief financial officer, treasurer, secretary, assistant
secretary, chief operating officer or general counsel of Borrower.

 

Section 1.03.                         Accounting Terms.  Generally, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect on the date of this Agreement (subject to subsection
(a) below) from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(a)                    Changes in GAAP.  If at any time any change in GAAP (or
any requirement with respect to  adoption of International Financial Reporting
Standards) would affect the computation of any financial ratio or requirement
set forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (or any requirement with
respect to adoption of International Financial Reporting Standards) (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein (or prior to such requirement with respect to adoption of
International Financial Reporting Standards) and (ii) Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such

 

32

--------------------------------------------------------------------------------


 

ratio or requirement made before and after giving effect to such change in GAAP
(or before and after giving effect to such requirement with respect to adoption
of International Financial Reporting Standards).

 

(b)                     Consolidation of Variable Interest Entities.  All
references herein to consolidated financial statements of the Borrower and its
Subsidiaries or to the determination of any amount for the Borrower and its
Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that Borrower is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein.

 

Section 1.04.                         Rounding.  Any financial ratios required
to be maintained by the Borrower pursuant to this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

 

Section 1.05.                         Times of Day.  Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable).

 

Section 1.06.                         Reserved

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

Section 2.01.                         Loans.

 

(a)                    Term A Loan.  The Borrower, the Administrative Agent and
the Lenders hereby acknowledge and agree that the “Lenders” (as defined in the
Original Credit Agreement) with “Commitments” (as defined in the Original Credit
Agreement) under the Original Credit Agreement severally and not jointly
advanced a loan under the Original Credit Agreement in the amount of
$220,000,000 and that the Lenders hereunder desire that $55,000,000 of such loan
be deemed outstanding as the “Term A Loan” hereunder.  In connection therewith,
the “Commitments” under the Original Credit Agreement simultaneously terminated
and no Lender under this Agreement has any obligation to advance a Term A Loan
to the Borrower.  As of the Closing Date, the aggregate outstanding principal
amount of Term A Loans is $55,000,000, which Term A Loans continue as
outstanding obligations under this Agreement ratably held by each Term A Loan
Lender in proportion to their respective Term A Loan Commitments.  Term A Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

(b)                     Term B Loan.  The Borrower, the Administrative Agent and
the Lenders hereby acknowledge and agree that the “Lenders” (as defined in the
Original Credit Agreement) with “Commitments” (as defined in the Original Credit
Agreement) under the Original Credit Agreement severally and not jointly
advanced a loan under the Original Credit Agreement in the amount of
$220,000,000 and that the Lenders hereunder desire that $165,000,000 of such
loan be

 

33

--------------------------------------------------------------------------------


 

deemed outstanding as the “Term B Loan” hereunder.  In connection therewith, the
“Commitments” under the Original Credit Agreement simultaneously terminated and
no Lender under this Agreement has any obligation to advance a Term B Loan to
the Borrower.  As of the Closing Date, the aggregate outstanding principal
amount of Term B Loans is $165,000,000, which Term B Loans continue as
outstanding obligations under this Agreement ratably held by each Term B Loan
Lender in proportion to their respective Term B Loan Commitments.  Term B Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

Section 2.02.                         Borrowings, Conversions and Continuations
of Loans.  (a) The Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Loan Notice; provided that (i) there is no requirement
for notice of the Term A Loans and Term B Loans deemed outstanding as of the
date hereof pursuant to Section 2.01, and (ii) any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice. 
Each such Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans.  Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof.  Each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof.  Each Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to, a
one (1) month Eurodollar Rate Loan.  Any such automatic conversion to
one (1) month Eurodollar Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

 

(b)                     Following receipt of a Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the applicable Loans (provided, however, that in the case of
Borrowings of Eurodollar Loans, such notice shall be given to each Lender not
later than 11:00 a.m. two Business Days prior to the requested date of such
Borrowing), and if no timely notice of a conversion or continuation is provided
by the Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans described in the
preceding subsection.  In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Sections 4.01

 

34

--------------------------------------------------------------------------------


 

and 4.02, the Administrative Agent shall make all funds so received available to
the Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of BMO with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.

 

(c)                     Except as otherwise provided herein, a Eurodollar Rate
Loan may be continued or converted only on the last day of an Interest Period
for such Eurodollar Rate Loan.  During the existence of a Default, the Required
Lenders may elect not to permit any Loans to be made as, converted to or
continued as Eurodollar Rate Loans.

 

(d)                     The Administrative Agent shall promptly notify the
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in BMO’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.

 

(e)                     After giving effect to the Borrowing, all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than six Interest Periods in effect with respect
to the Loans.

 

Section 2.03.                         Intentionally Omitted.

 

Section 2.04.                         Prepayments.  The Borrower may, upon
notice to the Administrative Agent, at any time or from time to time voluntarily
prepay Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) two Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Loans; and (ii) any
prepayment of Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; or, if less, the entire principal amount
thereof then outstanding.  Each such notice shall specify the date and amount of
such prepayment, whether such Loans are Term A Loans or Term B Loans, and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans.  The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05, if any.  Subject to Section 2.18, each such
prepayment shall be applied to the Term A Loans and/or Term B Loans of the
Lenders, as elected by the Borrower pursuant to the notice herein referenced, in
accordance with their respective Applicable Percentages.

 

Section 2.05.                         Reserved.

 

Section 2.06.                         Reserved.

 

35

--------------------------------------------------------------------------------


 

Section 2.07.                         Reserved.

 

Section 2.08.                         Repayment of Loans.  (a) Term A Loan.  The
Borrower shall repay to the Term A Loan Lenders on the Term A Loan Maturity Date
the aggregate principal amount of Term A Loans outstanding on such date.

 

(b)                                  Term B Loan.  The Borrower shall repay to
the Term B Loan Lenders on the Term B Loan Maturity Date the aggregate principal
amount of Term B Loans outstanding on such date.

 

Section 2.09.                         Interest.  (a) Subject to the provisions
of subsection (b) below, (i) each Eurodollar Rate Loan shall bear interest on
the outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the applicable
Eurodollar Rate margin identified in the definition of Applicable Rate;
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the applicable Base Rate margin identified in the definition of
Applicable Rate.

 

(b)                                  (i) If any amount of principal of any Loan
is not paid within five (5) days after the date when due (other than at the Term
A Loan Maturity Date or Term B Loan Maturity Date, whether at stated maturity or
by acceleration, as to which such five (5) day period shall not apply), such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(ii)                                    If any amount (other than principal of
any Loan) payable by the Borrower under any Loan Document is not paid within
five (5) days after the date when due (other than at the Term A Loan Maturity
Date or Term B Loan Maturity Date, whether at stated maturity or by
acceleration, as to which such five (5) day period shall not apply), then upon
the request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

 

(iii)                                     Upon the request of the Required
Lenders, while any Event of Default exists, the Borrower shall pay interest on
the principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iv)                                   Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

Section 2.10.                         Reserved.

 

36

--------------------------------------------------------------------------------


 

Section 2.11.                         Computation of Interest and Fees.  All
computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.13(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

Section 2.12.                         Evidence of Debt.  The Credit Extensions
made by each Lender shall be evidenced by one or more accounts or records
maintained by such Lender and by the Administrative Agent in the ordinary course
of business.  The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

Section 2.13.                         Payments Generally; Administrative Agent’s
Clawback.

 

(a)                                  General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 1:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office and if such payments
by Borrower are made to Administrative Agent by 1:00 p.m., the Administrative
Agent will distribute such funds to Lenders specified in this Section 2.13(a) on
that same Business Day.  All payments received by the Administrative Agent after
1:00 p.m. shall be deemed received on the next succeeding Business Day (and
shall be distributed to the Lenders in accordance with this Section 2.13(a) on
such next succeeding Business Day) and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

37

--------------------------------------------------------------------------------


 

(b)                                  (i) Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of the Borrowing of Loans that
such Lender will not make available to the Administrative Agent such Lender’s
share of the Borrowing, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(ii)                                   Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall promptly return such funds (in like funds
as received from such Lender) to such Lender, without interest.

 

38

--------------------------------------------------------------------------------


 

(d)                                  Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans and to make payments pursuant
to Section 10.04(c) are several and not joint.  The failure of any Lender to
make any Loan or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or to make its payment under Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                  No Reborrowing.  No amount of the Loans
that is paid or prepaid may be reborrowed.

 

Section 2.14.                         Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of the Loans
made by it, resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)                          if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

(ii)                          the provisions of this Section shall not be
construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than an assignment to the Borrower or any Affiliate thereof
(as to which the provisions of this Section shall apply).

 

Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.

 

Section 2.15.                         Reserved.

 

39

--------------------------------------------------------------------------------


 

Section 2.16.                         Increase in Commitments.

 

(a)                                 Request for Increase.  Provided there exists
no Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may from time to time request an increase in the
Aggregate Commitments by an amount (for all such requests, in the aggregate) not
exceeding $100,000,000; provided that (I) any such request for an increase shall
be in a minimum amount of $5,000,000, (II) the Borrower may select an increase
of Term A Commitments and/or Term B Commitments, and (III) the Borrower may make
a maximum of three (3) such requests.  At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders).  Any increase of the Aggregate Commitments pursuant to this
Section 2.16 shall be subject to the agreement of one or more Lenders or
Eligible Assignees (who may or may not then be a Lender hereunder) to provide
such increased Commitments pursuant to the terms hereof.  Any additional term
loans made pursuant to any increase in the Aggregate Commitments shall be made
on the same terms (including, without limitation, interest terms, payment terms
and maturity date) as the existing Term A Loans or Term B Loans, as applicable
(it being understood that customary arrangement, commitment or upfront fees
payable to one or more arrangers (or their affiliates) or one or more of the
lenders providing the increase of Aggregate Commitments (each an “Increasing
Term Lender”), as the case may be, may be different than those paid with respect
to the Lenders under the Term Loans on the Closing Date or with respect to any
Increasing Term Lender in connection with any other increase in Aggregate
Commitments pursuant to this Section 2.16).

 

(b)                                  Lender Elections to Increase.  Each Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested
increase.  Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder.  To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent, the Borrower and/or BMO may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Borrower, Administrative Agent and
their respective counsel.  BMO (and any other arranger selected by the Borrower
and approved by BMO) shall use their best efforts to procure such additional or
increased Commitments, and facilitate such increase in the Aggregate
Commitments, and Borrower shall reasonably cooperate with such Persons to obtain
new Commitments to support any such increase in the Commitments, provided that
Borrower will coordinate all such efforts (including, without limitation, any
communications (written, electronic or oral) with any prospective lending
source) through BMO and any other arranger.  In no event shall any Lender be
obligated to provide an additional Commitment.

 

(d)                                  Effective Date and Allocations.  If the
Aggregate Commitments are increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the

 

40

--------------------------------------------------------------------------------


 

effective date (the “Increase Effective Date”) and the final allocation of such
increase.  The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such increase and the Increase Effective
Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of Borrower dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer (i) certifying and attaching (A) the resolutions adopted by the Borrower
approving or consenting to such increase and (B) an update to Schedule 5.13
setting forth a complete and accurate list of all Subsidiaries, Joint Ventures
and Unconsolidated Affiliates of the Borrower and all Sponsored REITS of the
Borrower, and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V of this
Agreement are true and correct in all material respects on and as of the
Increase Effective Date, except (1) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and (2) except
that for purposes of this Section 2.16, (x) the representations and warranties
contained in subsections (a), (b) and (c) of Section 5.05 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01; and (y) the representations and warranties
contained in Section 5.13 shall be deemed to refer to the most recent update to
Schedule 5.13 furnished pursuant to clause (B) of this paragraph 2.16(e) and
shall be true and correct in all material respects as of the effective date of
such update, (z) the representations and warranties contained in the first and
second sentences of Section 5.21 shall be deemed to refer to the most recent
update to Schedule 5.21 furnished pursuant to Section 6.02(a)(i), and shall be
true and correct in all material respects as of the effective date of such
update, and (B) no Default or Event of Default exists.  The Applicable
Percentages of the Lenders shall be recalculated concurrently with the
effectiveness of any increase in the Aggregate pursuant to this Section 2.16.

 

(f)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 10.01 to the contrary.  Without limiting the
foregoing, an increase in Aggregate Commitments pursuant to this Section 2.16
and any amendments to this Agreement made to evidence such increase shall not
require the consent of any Lender not participating in such increase.

 

Section 2.17.                         Reserved.

 

Section 2.18.                         Defaulting Lenders.

 

(a)          Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)                          Waivers and Amendments.  That Defaulting Lender’s
right to approve or disapprove any amendment, waiver or consent with respect to
this Agreement shall be restricted as set forth in Section 10.01.

 

(ii)                          Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender

 

41

--------------------------------------------------------------------------------


 

(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows: 
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment of any amounts owing to
the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; third, so
long as no Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement, provided
that if an Event of Default exists, such payment shall be applied in accordance
with Section 8.03; and fourth, to that Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any Loans in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied to pay amounts
owed by a Defaulting Lender shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(b)                     Defaulting Lender Cure.  If the Borrower and the
Administrative Agent agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein that
Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans to be held on a pro rata
basis by the Lenders in accordance with their applicable Applicable Percentages,
whereupon that Lender will cease to be a Defaulting Lender; provided that except
to the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

Section 3.01.                         Taxes.

 

(a)                    Payments Free of Taxes; Obligation to Withhold; Payments
on Account of Taxes.  (i) Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall to
the extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Indemnified Taxes.  If, however, applicable
Laws require the Borrower or the Administrative Agent to withhold or deduct any
Taxes, such Taxes

 

42

--------------------------------------------------------------------------------


 

shall be withheld or deducted in accordance with such Laws as determined by the
Borrower or the Administrative Agent, as the case may be, taking account the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)                                   If the Borrower or the Administrative
Agent shall be required by applicable Law to withhold or deduct any Taxes,
including both United States federal backup withholding and withholding taxes,
from any payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
applicable Law, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)                     Payment of Other Taxes by the Borrower.  Without
limiting the provisions of subsection (a) above, the Borrower shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable Laws.

 

(c)                     Tax Indemnifications.  (i) Without limiting the
provisions of subsection (a) or (b) above, the Borrower shall, and does hereby,
indemnify the Administrative Agent and each Lender, and shall make payment in
respect thereof within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) withheld or deducted
by the Borrower or the Administrative Agent or paid by the Administrative Agent
or such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  If the Borrower determines in its good faith judgment
that a reasonable basis exists for contesting an Indemnified Tax, the
Administrative Agent and each Lender shall reasonably cooperate, at no cost or
expense to Administrative Agent or Lender, with the Borrower in challenging such
Indemnified Tax; provided that neither the Administrative Agent nor any Lender
shall be required to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Borrower or any other
Person.  The Borrower shall also, and does hereby, indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after written
demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection; provided that, such Lender shall indemnify the Borrower to the
extent of any payment the Borrower makes to the Administrative Agent pursuant to
this sentence.  Any claim against the Borrower pursuant to this Section must be
made within 180 days of the payment by the Administrative Agent or the Lender to
which such claim relates and must provide reasonable detail regarding the amount
of the claim and the reason thereof.  A reasonably detailed certificate as to
the amount of any such payment or liability delivered to the Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

 

43

--------------------------------------------------------------------------------


 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Lender shall, and does hereby, indemnify the
Borrower and the Administrative Agent, and shall make payment in respect thereof
within 10 days after written demand therefor, against any and all Excluded Taxes
attributable to such Lender and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrower or the Administrative Agent) incurred by or
asserted against the Borrower or the Administrative Agent by any Governmental
Authority as a result of the failure by such Lender to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Borrower or the Administrative Agent pursuant to
subsection (e).  A reasonably detailed certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent or the
Borrower shall be conclusive absent manifest error.  Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).  The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

(d)                     Evidence of Payments.  As soon as practicable, after any
payment of Taxes by the Borrower or by the Administrative Agent to a
Governmental Authority as provided in this Section 3.01, the Borrower shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be.

 

(e)                     Status of Lenders; Tax Documentation.  (i) Each Lender
shall deliver to the Borrower and to the Administrative Agent, at the time or
times prescribed by applicable Laws or when reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

 

(ii)                     Without limiting the generality of the foregoing, if
the Borrower is resident for tax purposes in the United States,

 

(A)                          any Lender that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and
the Administrative Agent executed originals of Internal Revenue Service Form W-9
or such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the

 

44

--------------------------------------------------------------------------------


 

Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and

 

(B)                         each Foreign Lender shall deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

 

(I)                        executed originals of Internal Revenue Service
Form W-8BEN or W-8BEN-E claiming eligibility for benefits of an income tax
treaty to which the United States is a party and/or certifying non-U.S. status,

 

(II)                        executed originals of Internal Revenue Service
Form W-8ECI,

 

(III)                       executed originals of Internal Revenue Service
Form W-8IMY and all required supporting documentation,

 

(IV)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of Internal Revenue Service
Form W-8BEN or W-8BEN-E, or

 

(V)                          to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-2 or Exhibit I-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-4 on behalf of each such
direct and indirect partner; or

 

(VI)                         executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States federal withholding tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.

 

45

--------------------------------------------------------------------------------


 

(iii)                       Each Lender shall promptly (A) notify the Borrower
and the Administrative Agent of any change in circumstances which would modify
or render invalid any claimed exemption or reduction, and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any
jurisdiction that the Borrower or the Administrative Agent make any withholding
or deduction for taxes from amounts payable to such Lender.

 

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this paragraph, “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.  For purposes of determining withholding Taxes imposed
under FATCA, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) this Agreement as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

(f)                     Treatment of Certain Refunds.  Unless required by
applicable Laws, at no time shall the Administrative Agent have any obligation
to file for or otherwise pursue on behalf of a Lender, or have any obligation to
pay to any Lender any refund of Taxes withheld or deducted from funds paid for
the account of such Lender.  If the Administrative Agent any Lender determines,
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
incurred by the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority.  Notwithstanding anything to the
contrary in this subsection, in no event will the Administrative Agent or any
Lender  be required to pay any amount to the Borrower  pursuant to this
subsection the payment of which would place the Administrative Agent or any
Lender in a less favorable net after-Tax position than such Person would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid. 
This subsection shall not be construed to

 

46

--------------------------------------------------------------------------------


 

require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Borrower or any other Person.

 

Section 3.02.                         Illegality.  If any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to the
Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurodollar Rate.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted, together with any additional amounts
referenced pursuant to Section 3.05, if any.

 

Section 3.03.                         Inability to Determine Rates.

 

(a)                    If the Required Lenders determine in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (i) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (ii) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (iii) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) in the event of a determination

 

47

--------------------------------------------------------------------------------


 

described in the preceding sentence with respect to the Eurodollar Base Rate
component of the Base Rate, the utilization of the Eurodollar Base Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 

(b)                     If at any time the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) or (a)(ii) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) or (a)(ii) have not arisen but one or more of the following has
occurred: (w) the supervisor for the administrator of LIBOR has made a public
statement that the administrator of LIBOR is insolvent (and there is no
successor administrator that will continue publication of LIBOR), (x) the
administrator of LIBOR has made a public statement identifying a specific date
after which LIBOR will permanently or indefinitely cease to be published by it
(and there is no successor administrator that will continue publication of
LIBOR), (y) the supervisor for the administrator of LIBOR has made a public
statement identifying a specific date after which LIBOR will permanently or
indefinitely cease to be published or (z) the supervisor for the administrator
of LIBOR or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which LIBOR
may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to LIBOR that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest, including any mathematical or other
adjustments to the benchmark (if any) incorporated therein, and such other
related changes to this Agreement as may be applicable (but, for the avoidance
of doubt, such related changes shall not include a reduction of the Applicable
Rate).  Notwithstanding anything to the contrary in Section 10.01, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date a copy of such amendment is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment.  Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 3.03(b), only to the extent LIBOR for such Interest Period is not
available or published at such time on a current basis), (x) any Loan Notice
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and any such
Eurodollar Borrowing shall be repaid or converted into a Base Rate Borrowing on
the last day of the then current Interest Period applicable thereto, and (y) if
any Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be
made as a Base Rate Borrowing; provided that, if such alternate rate of interest
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement; provided that this floor of zero shall not be applied to any
Loan with respect to which the Borrower has entered into a corresponding Swap
Contract for the amount of such Loan so long as the Borrower has notified

 

48

--------------------------------------------------------------------------------


 

the Administrative Agent of such Swap Contract at least five (5) Business Days
prior to such applicable Interest Period.

 

Section 3.04.                         Increased Costs.

 

(a)                    Increased Costs Generally.  If any Change in Law shall:

 

(i)                          impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Eurodollar Rate);

 

(ii)                          subject any Lender to any tax of any kind
whatsoever with respect to this Agreement or any Eurodollar Rate Loan made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Indemnified Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender); or

 

(iii)                           impose on any Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered; provided
that the Borrower shall not be liable to any Lender for costs incurred more than
one hundred eighty (180) days prior to receipt by the Borrower of the
certificate referred to in clause (c) below from such Lender.

 

(b)                     Capital Requirements.  If any Lender determines that any
Change in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital requirements or liquidity
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company would have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time,
to the extent that such reduction in rate of return is not reflected in the Base
Rate or the Eurodollar Rate, the Borrower will pay to such Lender, such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered; provided that the Borrower
shall not be liable to any Lender for costs incurred more than one hundred
eighty (180) days prior to receipt by the Borrower of the certificate referred
to in

 

49

--------------------------------------------------------------------------------


 

clause (c) below from such Lender.  Each Lender shall allocate such cost
increases among its customers in good faith and on an equitable basis.

 

(c)                     Certificates for Reimbursement.  A certificate of a
Lender setting forth the amount or amounts necessary to compensate such Lender
or its holding company, as the case may be, as specified in subsection (a) or
(b) of this Section and delivered to the Borrower shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

 

(d)                     Delay in Requests.  Failure or delay on the part of any
Lender to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine (9) months prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

Section 3.05.                         Compensation for Losses.  Upon demand of
any Lender (with a copy to the Administrative Agent) from time to time, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:

 

(a)                        any continuation, conversion, payment or prepayment
of any Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)                         any failure by the Borrower (for a reason other than
the failure of such Lender to make a Loan) to prepay, borrow, continue or
convert any Loan other than a Base Rate Loan on the date or in the amount
notified by the Borrower; or

 

(c)                         any assignment of a Eurodollar Rate Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by the Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

50

--------------------------------------------------------------------------------


 

Section 3.06.                         Mitigation Obligations; Replacement of
Lenders.

 

(a)                    Designation of a Different Lending Office.  Each Lender
may make any Credit Extension to the Borrower through any Lending Office,
provided that the exercise of this option shall not affect the obligation of the
Borrower to repay the Credit Extension in accordance with the terms of this
Agreement.  If any Lender requests compensation under Section 3.04, or the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)                     Replacement of Lenders.  If any Lender requests
compensation under Sections 3.04 or 3.05, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if a Lender gives notice
under Section 3.02, the Borrower may replace such Lender in accordance with
Section 10.13.

 

Section 3.07.                         Survival.  All of the Borrower’s
obligations under this Article III shall survive termination of the Aggregate
Commitments, repayment of all other Obligations hereunder, and resignation of
the Administrative Agent.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

Section 4.01.                         Conditions of Initial Credit Extension. 
The obligation of each Lender to make its Loan hereunder is subject to
satisfaction of the following conditions precedent:

 

(a)                        The Administrative Agent’s receipt of the following,
each of which shall be originals or telecopies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

 

(i)                          fully executed counterparts of this Agreement,
sufficient in number for distribution to the Administrative Agent, each Lender
and Borrower;

 

51

--------------------------------------------------------------------------------


 

(ii)                          Notes executed by the Borrower in favor of each
Lender requesting a Note;

 

(iii)                           such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of Borrower as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of the Responsible Officers
authorized to act as Responsible Officers in connection with this Agreement and
the other Loan Documents to which Borrower is a party;

 

(iv)                         such documents and certifications as the
Administrative Agent may reasonably require to evidence that Borrower is duly
organized or formed, and that Borrower is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect;

 

(v)                         a favorable opinion of counsel to the Borrower
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit B;

 

(vi)                         a certificate signed by a Responsible Officer
certifying (A) that each Consolidated Party is in compliance in all material
respects with all existing contractual financial obligations except where the
failure to comply would not reasonably be expected to have a Material Adverse
Effect, (B) all governmental, shareholder and third party consents and approvals
necessary for the Borrower to enter into the Loan Documents and perform
thereunder, if any, have been obtained, except where the failure to obtain would
not reasonably be expected to have a Material Adverse Effect, (C) immediately
after giving effect to this Agreement, the other Loan Documents and all the
transactions contemplated therein to occur on such date, (1) to such Responsible
Officer’s knowledge, no Default or Event of Default exists, (2) all
representations and warranties contained herein are true and correct in all
material respects, and (3) the Borrower is in pro forma compliance (after giving
effect to the Term Loans hereunder) with each of the financial covenants set
forth in Section 7.11 for the fiscal quarter ending June 30, 2018 (which
calculation, including a detailed calculation of each such financial covenant,
has been delivered to the Administrative Agent prior to Closing); (D) that the
conditions specified in Sections 4.02(a) and (b) have been satisfied; and
(E) that, to such Responsible Officer’s knowledge, there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
would be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect;

 

(vii)                      evidence that all insurance required to be maintained
pursuant to the Loan Documents has been obtained and is in effect;

 

52

--------------------------------------------------------------------------------


 

(viii)                   such other assurances, certificates, documents or
consents as the Administrative Agent or the Required Lenders reasonably may
require; and

 

(ix)                         each of the Lenders shall have received,
sufficiently in advance of the Closing Date, all documentation and other
information requested by any such Lender at least five (5) days prior to the
Closing Date required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the PATRIOT Act including, without limitation, the information
described in Section 10.18; and the Administrative Agent shall have received a
fully executed Internal Revenue Service Form W-9 (or its equivalent) for the
Borrower.

 

(b)                         There shall not have occurred since June 30, 2018
any event or condition that has had or would be reasonably expected, either
individually or in the aggregate, to have a Material Adverse Effect, as
determined by Administrative Agent.

 

(c)                         There shall not exist any action, suit,
investigation, or proceeding pending, or to the knowledge of Borrower,
threatened in writing, in any court or before any arbitrator or Governmental
Authority that would reasonably be expected to have a Material Adverse Effect,
as determined by the Administrative Agent.

 

(d)                         Any fees required to be paid on or before the
Closing Date shall have been paid and all reimbursable expenses for which
invoices have been presented to Borrower on or before the Closing Date shall
have been paid.

 

(e)                         Unless waived by the Administrative Agent, the
Borrower shall have paid all reasonable fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced to Borrower prior to or on the
Closing Date.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

Section 4.02.                         Conditions to all Credit Extensions.  The
obligation of each Lender to honor any Request for Credit Extension (other than
a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Loans) is subject to the following conditions precedent:

 

(a)                        The representations and warranties of the Borrower
contained in Article V of this Agreement shall be true and correct in all
material respects on and as of the date of such Credit Extension, except (i) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and (ii) except that for purposes of this Section 4.02, (1) the
representations

 

53

--------------------------------------------------------------------------------


 

and warranties contained in subsections (a), (b) and (c) of Section 5.05 shall
be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01; and (2) the representations
and warranties contained in Section 5.13(a) shall be deemed to refer to the most
recent update to Schedule 5.13(a) furnished pursuant to Section 6.02(a)(ii) (or
Section 2.16 as applicable), and shall be true and correct in all material
respects as of the effective date of such update, and (3) the representations
and warranties contained in the first and second sentences of Section 5.21 shall
be deemed to refer to the most recent update to Schedule 5.21 furnished pursuant
to Section 6.02(a)(i), and shall be true and correct in all material respects as
of the effective date of such update.

 

(b)                         No Default or Event of Default shall exist, or would
result from such proposed Credit Extension or from the application of the
proceeds thereof.

 

(c)                         Except with respect to any Credit Extension
outstanding as of the date hereof, the Administrative Agent shall have received
a Request for Credit Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Loans) submitted by
the Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 4.02(a) and (b) have been satisfied on and as
of the date of the applicable Credit Extension.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

Section 5.01.                         Existence, Qualification and Power. 
Borrower (a) is duly organized or formed and validly existing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is in good standing, as applicable, under the
Laws of the jurisdiction of its incorporation and is duly qualified and is
licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.

 

Section 5.02.                         Authorization; No Contravention.  The
execution, delivery and performance by Borrower of each Loan Document to which
Borrower is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of
Borrower’s Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which Borrower is a party or
affecting Borrower or the properties of Borrower or any of its Subsidiaries or
(ii) any order, injunction, writ or decree of any

 

54

--------------------------------------------------------------------------------


 

Governmental Authority or any arbitral award to which Borrower or its property
is subject; or (c) violate any Law.

 

Section 5.03.                         Governmental Authorization; Other
Consents.  No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution and delivery of, and the
performance of the Borrower’s obligations under this Agreement or any other Loan
Document, except where such approval, consent, exemption, authorization, action,
notice or filing has been obtained or made, and except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect.

 

Section 5.04.                         Binding Effect.  This Agreement has been,
and each other Loan Document, when delivered hereunder, will have been, duly
executed and delivered by Borrower.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

Section 5.05.                         Financial Statements; No Material Adverse
Effect.  (a) The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other material liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof.

 

(b)                     The unaudited consolidated balance sheet of the Borrower
and its Subsidiaries dated June 30, 2018, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.  Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the Closing Date not otherwise disclosed or referenced (or
otherwise contemplated) in the Form 10-Q report of Borrower filed with the SEC
for the most recent fiscal quarter ended prior to the Closing Date.

 

(c)                     Since the date of the Audited Financial Statements,
there has been no event or circumstance, either individually or in the
aggregate, that has had or would reasonably be expected to have a Material
Adverse Effect.

 

55

--------------------------------------------------------------------------------


 

Section 5.06.                         Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) question the validity of
this Agreement or any other Loan Document, or any of the Credit Extensions
contemplated hereby, or (b) except as specifically disclosed in Schedule 5.06,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, and there has been no material adverse change in the
status, or financial effect on any Borrower or Subsidiary thereof, of the
matters described on Schedule 5.06.

 

Section 5.07.                         No Default.  Neither Borrower nor any
Subsidiary thereof is in default under or with respect to any Contractual
Obligation that would, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

Section 5.08.                         Ownership of Property; Liens.  Borrower
and each Subsidiary of Borrower has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for Permitted Liens and except
for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The property of the
Borrower and its Subsidiaries is subject to no Liens, other than Permitted
Liens.

 

Section 5.09.                         Environmental Compliance.  Except as set
forth on Schedule 5.09, neither Borrower nor any Subsidiary (a) has received any
written notice or other written communication or otherwise has knowledge of any
Environmental Liability of Borrower or any Subsidiary which would individually
or in the aggregate reasonably be expected to have a Material Adverse Effect
arising in connection with: (i) any non compliance with or violation of the
requirements of any Environmental Law by Borrower or any Subsidiary, or any
permit issued under any Environmental Law to Borrower or any Subsidiary of
Borrower; or (ii) the Release or threatened Release of any Hazardous Materials
into the environment; or (b) to its knowledge, has threatened or actual
liability in connection with the Release or threatened Release of any Hazardous
Materials into the environment which would individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.  Except as would not
reasonably be expected to have a Material Adverse Effect, neither Borrower nor
any Subsidiary of Borrower has received any Environmental Complaint.

 

Section 5.10.                         Insurance.  The Properties of the Borrower
and the Properties of each of its Subsidiaries are insured with financially
sound and reputable insurance companies that are not Affiliates of the Borrower,
in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

 

Section 5.11.                         Taxes.  The Borrower and each Subsidiary
has filed all federal, state and other material tax returns and reports required
by applicable Law to be filed, and has paid, or made adequate provision for the
payment of all federal, state and other material Taxes that have been

 

56

--------------------------------------------------------------------------------


 

levied or imposed upon the Borrower or a Subsidiary, as applicable, or their
properties, income or assets or that are otherwise due and payable, except those
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP and except, in each case, to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.  There is no proposed
tax assessment against the Borrower or any Subsidiary that would reasonably be
expected to have a Material Adverse Effect.  Neither the Borrower nor any
Subsidiary is party to any agreement the principal purpose of which is to share
tax liabilities.

 

Section 5.12.                         ERISA Compliance. 
(a)                                        Each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state laws.  Each Pension Plan that is intended to be a qualified
plan under Section 401(a) of the Code has received a favorable determination
letter from the Internal Revenue Service to the effect that the form of such
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the Internal Revenue Service to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the Internal Revenue Service, or such Plan is
covered by an opinion letter issued by the Internal Revenue Service.  To the
best knowledge of the Borrower, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.

 

(b)                     There are no pending or, to the best knowledge of the
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or would reasonably be expected to result in a Material Adverse Effect.

 

(c)                     (i) No ERISA Event has occurred, and neither the
Borrower nor any ERISA Affiliate is aware of any fact, event or circumstance
that would reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (ii) the Borrower and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that would
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that would be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that would reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

(d)                     Neither the Borrower nor any ERISA Affiliate maintains
or contributes to, or has any unsatisfied obligation to contribute to, or
liability under, any active or terminated Pension Plan

 

57

--------------------------------------------------------------------------------


 

other than (A) on the Closing Date, those listed on Schedule 5.12(d) hereto and
(B) thereafter, Pension Plans not otherwise prohibited by this Agreement.

 

Section 5.13.                         Subsidiaries; Other Equity Investments. 
(a) Set forth on Schedule 5.13 is a complete and accurate list of all
Subsidiaries, Joint Ventures and Unconsolidated Affiliates of the Borrower and
any Subsidiary thereof as of the date of this Agreement and as updated in
accordance with the terms of Section 6.02 hereof, including their respective
business forms and jurisdictions of organization.  The Equity Interests owned by
Borrower any and Subsidiary of Borrower in each Subsidiary and Joint
Venture/Unconsolidated Affiliate are validly issued, fully paid and
non-assessable and are owned by Borrower free and clear of all Liens other than
Permitted Liens.

 

(b)                     Also set forth on Schedule 5.13 is a complete and
accurate list of all Sponsored REITS of the Borrower or any Subsidiary of
Borrower as of the date of this Agreement, including their respective business
forms and jurisdictions of organization.  The Equity Interests owned by Borrower
or any Subsidiary of Borrower in each Sponsored REIT are validly issued, fully
paid and non-assessable and are owned by Borrower or any Subsidiary of Borrower
free and clear of all Liens other than Permitted Liens.  The representations
with respect to Sponsored REITS are given only as of the Closing Date and as
required under Section 2.16 hereof.

 

Section 5.14.                         Margin Regulations; Investment Company
Act.  (a) The Borrower is not engaged, and will not engage, principally in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB) or extending credit for the purpose of
purchasing or carrying margin stock.

 

(b)                     None of the Borrower nor any Subsidiary is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

 

Section 5.15.                         Disclosure.  The Borrower has disclosed to
the Administrative Agent and the Lenders all material agreements, instruments
and corporate or other restrictions to which it or any of its Subsidiaries are
subject, and all other matters known to it, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect. 
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of Borrower to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) taken as a whole contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
that Borrower believed to be reasonable at the time.

 

Section 5.16.                         Compliance with Laws.  Borrower and each
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws (including without limitation the PATRIOT Act) and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure

 

58

--------------------------------------------------------------------------------


 

to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.17.                         Taxpayer Identification Number.  The
Borrower has provided to Administrative Agent prior to the Closing Date a true
and correct U.S. taxpayer identification number for Borrower.

 

Section 5.18.                         OFAC; Anti-Corruption Laws; PATRIOT Act. 
Neither the Borrower, nor any of its Subsidiaries, nor, to the best knowledge of
the Borrower and its Subsidiaries, any director, officer or employee thereof, is
an individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions or
(ii) located, organized or resident in a Designated Jurisdiction.  Borrower, and
its Subsidiaries, and, to the knowledge of the Borrower, its officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.  No Credit Extension, use of the
proceeds of any Credit Extension, or other transactions contemplated hereby will
violate Anti-Corruption Laws or applicable Sanctions. Neither the making of the
Credit Extensions nor the use of the proceeds thereof will violate the PATRIOT
Act, the Trading with the Enemy Act. As amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R. Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto or successor statute thereto.

 

Section 5.19.                         REIT Status.  Borrower has elected status
as a real estate investment trust under Section 856 of the Code and currently is
in compliance in all material respects with all provisions of the Code
applicable to the qualification of Borrower as a real estate investment trust.

 

Section 5.20.                         Solvency.  Borrower, on a consolidated
basis, (a) is not insolvent nor will be rendered insolvent by the Credit
Extensions, (b) does not have unreasonably small capital with which to engage in
its business, and (c) has not incurred indebtedness beyond its ability to pay
such indebtedness as it matures.  The Borrower, on a consolidated basis, has
assets having a value in excess of amounts required to pay any indebtedness.

 

Section 5.21.                         Eligible Unencumbered Property Pool
Properties.  Schedule 5.21 hereto contains a complete and accurate list of all
Properties comprising the Eligible Unencumbered Property Pool as of the Closing
Date (and as updated in accordance with the terms of Section 6.02 hereof) and a
description of each Property as a CBD or Urban Infill Property or a Suburban
Property.  Each Property comprising the Eligible Unencumbered Property Pool
satisfies each of the requirements set forth in the definition of “Eligible
Unencumbered Property Pool.”  The Borrower makes the following representations
and warranties, to its knowledge, with respect to each individual Property
included in the Eligible Unencumbered Property Pool, as of the Closing Date (or,
if later, as of the date such Property is added to the Eligible Unencumbered
Property Pool) and except as disclosed in the Borrower’s filings with the
Securities and Exchange Commission or otherwise disclosed in writing to the
Administrative Agent:

 

(a)                        Availability of Utilities.  (i) all utility services
necessary and sufficient for the use and operation of each Property comprising
the Eligible Unencumbered Property Pool are presently available to the
boundaries of each of the Properties comprising the

 

59

--------------------------------------------------------------------------------


 

Eligible Unencumbered Property Pool through dedicated public rights of way or
through perpetual private easements; and (ii) the owner has obtained all
material utility installations and connections required for the operation and
servicing of each of the Properties comprising the Eligible Unencumbered
Property Pool for its intended purposes.

 

(b)                         Access.  (i) the rights of way for all roads
necessary for the utilization in all material respects of each of the Properties
comprising the Eligible Unencumbered Property Pool for its intended purposes
have either been acquired by the appropriate Governmental Authority or have been
dedicated to public use and accepted by such Governmental Authority; (ii) all
such roads have been completed and the right to use all such roads, or suitable
substitute rights of way, have been obtained; and (iii) all curb cuts, driveways
and traffic signals required for the operation and use in all material respects
of each of the Properties comprising the Eligible Unencumbered Property Pool are
existing.

 

(c)                         Condition of Eligible Unencumbered Property Pool
Properties.  (i) neither the Eligible Unencumbered Property Pool Properties nor
any material part thereof is now damaged or injured as result of any material
fire, explosion, accident, flood or other casualty that is not covered by
insurance, and no Taking is pending or contemplated and (ii) Borrower is not
aware of any material or patent structural defect in any Property comprising the
Eligible Unencumbered Property Pool.

 

(d)                         Compliance with Requirements/Historic Status/Flood
Area.  The Eligible Unencumbered Property Pool Properties comply in all material
respects with all material Requirements.  Borrower has received no written
notice alleging any material non-compliance by any of the Properties comprising
the Eligible Unencumbered Property Pool with any Requirements or indicating that
any of the Properties comprising the Eligible Unencumbered Property Pool are
located within any historic district or have, or may be, designated as any kind
of historic or landmark site under applicable Requirements.  None of the
Properties comprising the Eligible Unencumbered Property Pool is located in any
special flood hazard area as defined under applicable Requirements, unless such
Property is adequately covered by flood insurance.

 

(e)                         Other Contracts.  The Borrower has not made any
material contract or arrangement of any kind or type whatsoever (whether oral or
written, formal or informal), the performance of which by the other party
thereto would reasonably be expected to give rise to a Lien on any of the
Properties comprising the Eligible Unencumbered Property Pool other than a
Permitted Lien.

 

(f)                        Violations.  The Borrower has received no written
notices of any violation of any applicable material Requirements with respect to
any of the Properties comprising the Eligible Unencumbered Property Pool.

 

Section 5.22.                         Anti-Corruption Laws.  To the best of the
Borrower’s knowledge after due diligence, the Borrower and its Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other applicable jurisdictions and have
instituted and

 

60

--------------------------------------------------------------------------------


 

maintained policies and procedures designed to promote and achieve compliance
with such laws by the Borrower, its Subsidiaries and, to the Borrower’s
knowledge, their respective directors, officers and employees.

 

Section 5.23.                         EEA Financial Institutions.  None of the
Borrower nor any Subsidiary Guarantor is an EEA Financial Institution.

 

Section 5.24.                         Plan Assets; Prohibited Transactions. 
Neither the Borrower nor any Subsidiary Guarantor is an entity deemed to hold
“plan assets” (within the meaning of the Plan Asset Regulations), and neither
the execution, delivery or performance of the transactions contemplated under
this Agreement, including the making of any Loan hereunder, will give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

So long as any Loan or other Obligation hereunder (other than any unasserted
indemnification obligation) shall remain unpaid or unsatisfied the Borrower
shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

 

Section 6.01.                         Financial Statements.  Deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent (and Administrative Agent will provide to the Lenders):

 

(a)                        as soon as available, but in any event within 90 days
after the end of each fiscal year of Borrower, a consolidated balance sheet of
the Consolidated Parties as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;

 

(b)                         as soon as available, but in any event within 45
days after the end of each of the first three fiscal quarters of each fiscal
year of Borrower, a consolidated balance sheet of the Consolidated Parties as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, and any other information included in
Borrower’s Form 10-Q for such fiscal quarter, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by the
chief executive officer, chief financial officer, treasurer or

 

61

--------------------------------------------------------------------------------


 

controller of the Borrower as fairly presenting, in all material respects, the
financial condition, results of operations and cash flows of the Consolidated
Parties in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

 

(c)                         as soon as available, but in any event within thirty
(30) days of the filing thereof, executed copies of all federal income tax
returns, reports and declarations of Borrower and FSP Investments LLC, FSP
Protective TRS Corp., and FSP REIT Protective Trust.

 

Section 6.02.                         Certificates; Other Information.  Deliver
to the Administrative Agent, in form and detail reasonably satisfactory to the
Administrative Agent (and Administrative Agent will provide to the Lenders):

 

(a)                        concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a Compliance Certificate of
a Responsible Officer substantially in the form of Exhibit E attached hereto,
(A) demonstrating compliance, as of the end of each such fiscal period, with the
financial covenants contained in Section 7.11, and (B) stating that, to such
Responsible Officer’s knowledge, no Default or Event of Default exists, or if
any Default or Event of Default does exist, specifying the nature and extent
thereof and what action the Borrower proposes to take with respect thereto and
(C) attaching and certifying to:

 

(i)                          an update to Schedule 5.21, which such update
shall, in each case, be deemed to replace, amend and restate such schedule,
summarizing total Unencumbered NOI and occupancy rates as of the last day of the
applicable quarter;

 

(ii)                          an update to Schedule 5.13(a), which such update
shall, in each case, be deemed to replace, amend and restate such schedule; and

 

(iii)                           a listing of all Projects Under Development.

 

(b)                         promptly after any request by the Administrative
Agent or any Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them;

 

(c)                         promptly after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower in their capacity as
such, and copies of all annual, regular, periodic and special reports and
registration statements which the Borrower may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

62

--------------------------------------------------------------------------------


 

(d)                         promptly, and in any event within five (5) Business
Days after receipt thereof by Borrower or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation by such agency regarding financial or other operational results of
Borrower or Subsidiary thereof;

 

(e)                         promptly, such additional information regarding the
business, financial or corporate affairs of the Borrower or any Subsidiary, or
compliance with the terms of the Loan Documents, or an update to the list of
Sponsored REITS of the Borrower or any Subsidiary thereof, as the Administrative
Agent may from time to time reasonably request; and

 

(f)                        promptly after requested, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and antimony
laundering rules and regulations, including the USA Patriot Act and the
Beneficial Ownership Regulation.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b),
Section 6.02 (c) and (d) or Section 6.15 (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 10.02; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that:  (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender upon its request to the Borrower to deliver such paper copies.  The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent, BMO and/or
the Joint Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information (within the meaning of the United States federal
securities laws) with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Administrative Agent, BMO, the Joint Lead Arrangers and each
Lender agree that all materials and/or information to be provided by or on
behalf of the Borrower shall be deemed to contain material non-public
information, unless the Borrower otherwise designates certain information as not
containing any material nonpublic information by clearly and conspicuously
marking such information as “PUBLIC” on the first page thereof.  The Borrower
hereby agrees that by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to

 

63

--------------------------------------------------------------------------------


 

have authorized the Administrative Agent, BMO, the Joint Lead Arrangers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07) and all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information.”  The Administrative Agent and BMO agree to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”  As of the Closing Date, each applicable Lender represents to the
Borrower that it is not a Public Lender.

 

Section 6.03.                         Notices.  Promptly notify the
Administrative Agent:

 

(a)                        of the occurrence of any Default known to Borrower;

 

(b)                         of any matter that has resulted or would reasonably
be expected to result in a Material Adverse Effect;

 

(c)                         of the occurrence of an Internal Control Event;

 

(d)                         of the occurrence of any ERISA Event;

 

(e)                         of any material change in accounting policies or
financial reporting practices by the Borrower or any Subsidiary; and

 

(f)                        with respect to Sponsored REITs, Borrower shall
provide the Administrative Agent with a copy of the applicable confidential
offering memorandum relating thereto.

 

Each notice pursuant to this Section 6.03 (other than Section 6.03(f)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.  The Administrative Agent will provide written notices received from
the Borrower pursuant to this Section 6.03 to the Lenders.

 

Section 6.04.                         Payment of Taxes.  Pay and discharge, or
cause to be paid and discharged, as the same shall become due and payable all
Tax liabilities imposed or levied upon it or any of its Subsidiaries or any of
its or its Subsidiaries’ properties or assets, unless (i) the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary or (ii) failure to pay or discharge such items would not
reasonably be expected to have a Material Adverse Effect.

 

Section 6.05.                         Preservation of Existence, Etc. 
(a) Preserve, renew and maintain or cause to be preserved, renewed and
maintained and in full force and effect its and its Subsidiaries’ legal

 

64

--------------------------------------------------------------------------------


 

existence and good standing under the Laws of the jurisdiction of each of their
respective organization except in a transaction permitted by Section 7.04 or
7.05; (b) take all reasonable action to maintain or cause to be maintained all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business and the business of its Subsidiaries, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew or cause to be preserved and
renewed all of its and it Subsidiaries’ registered patents, trademarks, trade
names and service marks, the non-preservation of which would reasonably be
expected to have a Material Adverse Effect.

 

Section 6.06.                         Maintenance of Properties.  (a) Maintain,
preserve and protect, or cause to be maintained, preserved and protected, all of
its and its Subsidiaries’ material properties and equipment necessary in the
operation of its and its Subsidiaries’ business in good working order and
condition, ordinary wear and tear and insured fire or other casualty excepted;
(b) make or cause to be made all necessary repairs thereto and renewals and
replacements thereof; and (c) use the standard of care typical in the industry
in the operation and maintenance of its facilities and those of its
Subsidiaries, in each case, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

Section 6.07.                         Maintenance of Insurance.  Maintain or
cause to be maintained with financially sound and reputable insurance companies
not Affiliates of Borrower or any Subsidiary of Borrower, insurance with respect
to its properties and business and those of its Subsidiaries against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons.

 

Section 6.08.                         Compliance with Laws.  Comply or cause
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or its Subsidiaries or
to its business or property or the business or properties of the Subsidiaries
(including without limitation all Anti-Corruption Laws and Sanctions), except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

 

Section 6.09.                         Books and Records.  Maintain or cause to
be maintained proper books of record and account, in which full, true and
correct entries, in material conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Borrower or any Subsidiary, as the case may be.

 

Section 6.10.                         Inspection Rights.  Permit representatives
appointed by the Administrative Agent and each Lender, including, without
limitation, independent accountants, agents, attorneys, and appraisers to visit
and inspect any of its or its Subsidiaries’ Properties and permit
representatives appointed by Administrative Agent to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower provided, however, that when an Event of Default
exists

 

65

--------------------------------------------------------------------------------


 

the Administrative Agent or any Lender (or any of their respective or
independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice;
and provided further that it shall not be a breach of this Section 6.10 if,
(a) despite Borrowers’ diligent conduct, the Borrower’s independent public
accountants decline to meet or discuss with the Administrative Agent, or
(b) despite Borrowers’ diligent conduct a tenant at a Property does not permit
the Administrative Agent to inspect such Property.

 

Section 6.11.                         Use of Proceeds.  Use the proceeds of the
Credit Extensions solely for the following purposes: (a) to finance the
acquisition of real properties and for other investments permitted under
Section 7.02; (b) to finance investments associated with Sponsored REITS,
including without limitation, loans to Sponsored REITS and the purchase of
preferred stock in Sponsored REITS; (c) to refinance and/or retire Indebtedness
and (d) for working capital and other general business purposes, provided,
however that no Credit Extensions shall be used to make Restricted Payments.

 

Section 6.12.                         Subsidiary Guarantors.  (a) If any
Subsidiary incurs any Recourse Indebtedness (including, for the avoidance of
doubt, any Guarantee in respect of any indenture providing for Recourse
Indebtedness), (i) said Subsidiary shall be required, as described in
Section 6.12(b) below, to become a Subsidiary Guarantor and (ii) any Property
owned by such Subsidiary shall cease to be included in the Eligible Unencumbered
Property Pool while such Recourse Indebtedness is in effect.  In no event shall
a Sponsored REIT or an Excluded Subsidiary be required to become a Subsidiary
Guarantor.  No Person that is not a “United States Person” within the meaning of
Section 7701(a)(30) of the Code shall become a Subsidiary Guarantor pursuant to
this Section 6.12(a) unless all Lenders consent thereto in writing.  Any
Recourse Indebtedness incurred by a Subsidiary shall be subject to compliance
with the Financial Covenants set forth in Section 7.11.

 

(b)                     If any Subsidiary shall be required to become a
Subsidiary Guarantor pursuant to Section 6.12(a), Borrower shall, within fifteen
(15) Business Days of such Subsidiary incurring Recourse Indebtedness, (x) cause
said Subsidiary to become a Subsidiary Guarantor by executing and delivering to
the Administrative Agent a Subsidiary Guaranty in the form of Exhibit G attached
hereto and (y) deliver to the Administrative Agent documents with respect to
such Subsidiary Guarantor of the types referred to in clauses (iii), (iv),
(v) and (vii) of Section 4.01(a) (unless waived by Administrative Agent), all in
form, content and scope similar to those provided with respect to the Borrower
as of the Closing Date.

 

(c)                     If (I) the equity interests in a Subsidiary Guarantor
are disposed of in a transaction permitted under this Agreement, (II) a
Subsidiary Guarantor disposes of substantially all of its assets such that such
Subsidiary qualifies as an Immaterial Subsidiary, or (III) the Recourse
Indebtedness causing a Subsidiary to become a Subsidiary Guarantor is satisfied
in full or such Subsidiary is discharged from or is no longer liable for its
obligations with respect to such Recourse Indebtedness without having defaulted
thereunder, then such Subsidiary shall be released as a Subsidiary Guarantor
hereunder in accordance with the following:

 

66

--------------------------------------------------------------------------------


 

(i)                          the Borrower shall deliver to the Administrative
Agent, not less than ten (10) days prior to the requested release of such
Subsidiary Guarantor hereunder, (A) evidence, reasonably satisfactory to
Administrative Agent that (I) the equity interests in such Subsidiary Guarantor
are disposed of in a transaction permitted under this Agreement, (II) such
Subsidiary has disposed of (or will substantially contemporaneously with
delivery of such evidence dispose of) substantially all of its assets and
qualifies as an Immaterial Subsidiary or (III) the Recourse Indebtedness causing
a Subsidiary to become a Subsidiary Guarantor is satisfied in full, or such
Subsidiary Guarantor is discharged from or is no longer liable for its
obligations with respect to such Recourse Indebtedness without having defaulted
thereunder,  and (B) a certificate of a Responsible Officer of the Borrower
certifying that, to such Responsible Officer’s knowledge, immediately prior to
such release and immediately following such release, no Default or Event of
Default exists or will exist under the Agreement or any of the other Loan
Documents; and

 

(ii)                          The Administrative Agent shall, upon written
request therefor given by Borrower provide a written confirmation of the release
of the applicable Person as a Subsidiary Guarantor, provided that Borrower has
complied with Section 6.12(c)(i) above.

 

(d)                     The Administrative Agent will provide notice to the
Lenders of the addition or release of any Subsidiary Guarantor pursuant to this
Section 6.12.

 

Section 6.13.                         REIT Status.  At all times comply with all
applicable provisions of the Code necessary to allow Borrower to qualify for
status as a real estate investment trust.

 

Section 6.14.                         Reserved.

 

Section 6.15.                         Material Contracts.  Comply in all
material respects with the terms and conditions of all Contractual Obligations
including without limitation the provisions of any ground lease to which
Borrower or any Subsidiary is subject except in such instance where the failure
to comply therewith would not reasonably be expected to have a Material Adverse
Effect and, with respect to any Indebtedness of any Consolidated Party having a
principal amount (including undrawn committed or available amounts ) of at least
$20,000,000, within thirty (30) days after closing on (or if later, otherwise
becoming liable or with respect to) such Indebtedness, disclose in writing to
Administrative Agent the financial covenant requirements applicable thereto.

 

Section 6.16.                         Further Assurances.  At the cost and
expense of Borrower and upon request of the Administrative Agent, duly execute
and deliver or cause to be duly executed and delivered, to the Administrative
Agent such further instruments, documents and certificates, and do and cause to
be done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Administrative Agent to carry out more effectively the
provisions and purposes of this Agreement and the other Loan Documents.

 

Section 6.17.                         Anti-Corruption Laws.  Conduct its
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other applicable jurisdictions and maintain policies and procedures designed to
promote and achieve compliance with such laws.

 

67

--------------------------------------------------------------------------------


 

ARTICLE VII

 

NEGATIVE COVENANTS

 

So long as any Loan or other Obligation hereunder (other than unasserted
indemnification obligations) shall remain unpaid or unsatisfied, the Borrower
shall not, directly or indirectly (or permit any Subsidiary to):

 

Section 7.01.                         Liens.  Create, incur, assume or permit to
exist any Lien with respect to any of its property, assets or revenues, whether
now owned or hereafter acquired, other than Permitted Liens.

 

Section 7.02.                         Investments.  Make any Investments,
except:

 

(a)                        Investments in Projects Under Development,
undeveloped land holdings, Joint Venture Projects and Joint Ventures, Securities
Holdings and Mortgages to the extent such Investments are not prohibited under
Sections 7.11(h);

 

(b)                         Investments held by the Borrower or any Subsidiary
in the form of Cash Equivalents;

 

(c)                         Investments by and among the Borrower and its
Subsidiaries (including without limitation, any Excluded Subsidiary);

 

(d)                         Investments consisting of extensions of credit in
the nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

 

(e)                         Investments held by the Borrower or any Subsidiary
in the form of acquiring, developing, maintaining and operating income producing
Properties (including the creation or acquisition of Subsidiaries in connection
therewith);

 

(f)                        Investments held by the Borrower or any Subsidiary in
Sponsored REITs, including loans and mortgages to and purchases of preferred
Equity Interests in Sponsored REITs; and

 

(g)                       Investments listed on Schedule 7.02(g).

 

Section 7.03.                         Indebtedness.  Create, incur, assume or
suffer to exist any Indebtedness, except:

 

(a)                        Indebtedness under the Loan Documents;

 

(b)                         Indebtedness under the Bank of America Loan
Documents;

 

68

--------------------------------------------------------------------------------


 

(c)                         Indebtedness under the JPM Loan Documents;

 

(d)                         Indebtedness under the Unsecured Notes Documents as
of the Closing Date, and any extension, renewal or refinancing thereof so long
as the principal amount thereof is not increased; and

 

(e)                         any other Indebtedness (including, without
limitation, Guarantees in respect of Indebtedness otherwise permitted hereunder)
to the extent such Indebtedness would not result in a breach of any of the
financial covenants set forth in Section 7.11 and, if applicable, Borrower
complies with or causes compliance with Section 6.12 hereof; provided, that to
the extent such Indebtedness is in the form of obligations under any Swap
Contract (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract contains provisions suspending the
non-defaulting party’s obligation to make payments on outstanding transactions
to the defaulting party.

 

Section 7.04.                         Fundamental Changes.  Except as otherwise
permitted under this Agreement, merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)                        any Subsidiary may merge or consolidate with (i) the
Borrower, or (ii) any one or more other Subsidiaries, provided that when
Borrower is merging or consolidating with a Subsidiary, Borrower shall be the
continuing or surviving Person and the Borrower shall continue to remain in
compliance with Section 7.11;

 

(b)                         Any Subsidiary may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
to another Subsidiary, and any Subsidiary may liquidate or dissolve so long as
the Borrower shall continue to remain in compliance with Section 7.11;

 

(c)                         all or substantially all of the assets or all of the
Equity Interests of a Subsidiary may be Disposed of to the extent such
Disposition is permitted pursuant to Section 7.05; and

 

(d)                         Borrower or a Subsidiary may acquire a Sponsored
REIT by merger or consolidation provided that Borrower is the surviving Person
or a Person wholly-owned by Borrower is the surviving Person and Borrower shall
continue to remain in compliance with Section 7.11.

 

Section 7.05.                         Dispositions.  Make any Disposition or
enter into any agreement to make any Disposition, except:

 

69

--------------------------------------------------------------------------------


 

(a)                        Dispositions of obsolete or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business;

 

(b)                         Dispositions of equipment or real property to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;

 

(c)                         Dispositions of property by any Subsidiary to
Borrower (provided after such Disposition, Borrower remains in compliance with
Section 7.11 or to any Subsidiary thereof;

 

(d)                         Dispositions permitted by Section 7.04(a) — (b); and

 

(e)                         Dispositions (including without limitation
dispositions of Property and equity interests in Subsidiaries, provided that
after such Disposition Borrower remains in compliance with Section 7.11.

 

Section 7.06.                         Reserved.

 

Section 7.07.                         Change in Nature of Business.  Engage in
(or permit any other Subsidiary to engage in) any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

 

Section 7.08.                         Transactions with Affiliates.  Permit to
exist or enter into, any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate (or
permit any Subsidiary to do so), except (a) as set forth on Schedule 7.08 or
(b) transactions not otherwise prohibited hereunder and consistent with past
practices, upon fair and reasonable terms which are no less favorable to the
Borrower or a Subsidiary, than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate or (c) transactions not
otherwise prohibited hereunder among the Borrower, its Subsidiaries and
Sponsored REITS.

 

Section 7.09.                         Burdensome Agreements.  Except in
connection with any transaction not prohibited hereunder, enter into or permit
any Subsidiary to enter into any Contractual Obligation (other than this
Agreement or any other Loan Document) that (a) limits the ability (i) of any
Subsidiary to make Restricted Payments to the Borrower or to otherwise transfer
property to the Borrower, (ii) of any Subsidiary to become a Subsidiary
Guarantor hereunder or (iii) of the Borrower or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person; provided, that this Section 7.09 shall
not apply to and shall not be deemed to restrict the ability of Borrower or any
Subsidiary from entering into Contractual Obligations of any type related to
Indebtedness provided that such Indebtedness would not result in a breach of any
of the financial covenants set forth in Section 7.11 of this Agreement

 

70

--------------------------------------------------------------------------------


 

and provided further that Borrower complies or causes compliance with the
provisions of Section 6.12 hereof, if applicable.

 

Section 7.10.                         Use of Proceeds.  Use the proceeds of any
Credit Extension, whether directly or indirectly, and whether immediately,
incidentally or ultimately, (i) to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose or (ii) other than for the express purposes
permitted by Section 6.11 of this Agreement.

 

Section 7.11.                         Financial Covenants.  Fail, at any time,
to comply with any of the following financial covenants on a consolidated basis
provided that such covenants shall be calculated as of the last day of a
calendar quarter:

 

(a)                        Minimum Tangible Net Worth.  Borrower shall maintain
a Tangible Net Worth equal to or in excess of $661,752,000 plus seventy-five
percent (75%) of the aggregate net proceeds received by Borrower in connection
with any offering of stock or other equity in the Borrower after October 18,
2017.

 

(b)                         Maximum Leverage Ratio.  Borrower shall not permit
the ratio of Total Indebtedness to Total Asset Value to exceed 0.60:1.0, to be
increased at the election of the Borrower a maximum of two times during the term
of the Loans, provided that no Leverage Increase Period (hereinafter defined)
shall be consecutive, to 0.65 to 1.0 commencing on the date on which a
Significant Acquisition occurs and continuing for the succeeding three full
fiscal quarters thereafter (each a “Leverage Increase Period”).

 

(c)                         Maximum Secured Leverage Ratio.  Borrower shall not
permit the ratio of Total Secured Indebtedness (excluding the Credit Extensions)
to Total Asset Value to exceed 0.30:1.0.

 

(d)                         Minimum Fixed Charge Coverage Ratio.  Borrower shall
not permit the ratio of Adjusted EBITDA to Fixed Charges to be less than
1.50:1.0.

 

(e)                         Maximum Unencumbered Leverage Ratio.  Borrower shall
not permit the ratio of Unsecured Indebtedness to Unencumbered Asset Value to
exceed 0.60:1.0, to be increased at the election of the Borrower a maximum of
two times during the term of the Loans, provided that no Leverage Increase
Period shall be consecutive, to 0.65 to 1.0 commencing on the date on which a
Significant Acquisition occurs and continuing for the succeeding three full
fiscal quarters thereafter.

 

(f)                        Minimum Unsecured Interest Coverage.  Borrower shall
not permit the ratio of Unencumbered NOI to the Interest Expense from the
Eligible Unencumbered Property Pool to be less than 1.75:1.0.  For the purpose
of calculating NOI for this covenant 7.11(f), items (a)-(d) of the definition of
Net Operating Income shall be adjusted to (i) exclude the amount attributable to
the Properties disposed of during such fiscal quarter and (ii) adjust the amount
attributable to Properties owned less than a full fiscal quarter so that such
amount is grossed up as if the Property had been owned for the entire fiscal
quarter.

 

71

--------------------------------------------------------------------------------


 

(g)                       Dividends and Distributions.  To the extent an Event
of Default exists or would result therefrom, Borrower shall not make Restricted
Payments and no Subsidiary shall make any Restricted Payments to any Person
other than Borrower or a Subsidiary of Borrower.

 

In calculating the financial covenants pursuant to this Section 7.11, any
obligations that are secured by Cash Collateral by Borrower shall not be deemed
to be secured by a mortgage, deed of trust, lien, pledge, encumbrance or other
security agreement.

 

Section 7.12.                         Organizational Documents.  Amend, modify,
waive or change its Organization Documents in a manner materially adverse to the
interests of the Lenders in any material respect, or in a manner that would
reasonably be expected to have a Material Adverse Effect on the Borrower.

 

Section 7.13.                         Sanctions.  Knowingly directly or
indirectly use the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
Designated Person, or in any Designated Jurisdiction, that, at the time of such
funding, is the subject of Sanctions (and is not covered by an exception to such
Sanctions), or in any other manner that will result in a violation by any
individual or entity party to this Agreement of Sanctions or Anti-Corruption
Laws.

 

Section 7.14.                         Sale Leasebacks.  Except as would not
reasonably be expected to have a Material Adverse Effect, directly or
indirectly, become or remain liable as lessee or as guarantor or other surety
with respect to any lease, whether an operating lease or a capital lease, of any
property (whether real or personal or mixed), whether now owned or hereafter
acquired, (a) which such Person has sold or transferred or is to sell or
transfer to a Person which is not a Consolidated Party or (b) which such Person
intends to use for substantially the same purpose as any other property which
has been sold or is to be sold or transferred by such Person to another Person
which is not a Consolidated Party in connection with such lease.

 

Section 7.15.                         Prepayments of Indebtedness.  If any Event
of Default has occurred and is continuing or would be directly or indirectly
caused as a result thereof, with respect to Borrower and any Subsidiary thereof
(i)  amend or modify (or permit the amendment or modification of) any of the
terms of any Indebtedness of such Person if such amendment or modification would
accelerate the maturity date of such Indebtedness or would require an
unscheduled  payment of such Indebtedness or would effect any type of transfer
of property or assets in payment of Indebtedness or would otherwise have the
effect of prepaying such Indebtedness or (ii) prepay, any Indebtedness of such
Person, provided, however, the Borrower may make such mandatory prepayments or
redemptions expressly required by any unsecured bond or senior note indenture to
which Borrower is a party (so long as such mandatory prepayments or redemptions
are not triggered by events of default under such bond or senior note
Indebtedness) provided that prepayment or redemption of such bond or senior note
Indebtedness would not result in a breach of any of the financial covenants set
forth in Section 7.11 of this Agreement.

 

72

--------------------------------------------------------------------------------


 

Section 7.16.                         Changes in Accounting.  Except as required
by Laws or GAAP, make any changes in accounting policies or reporting practices.

 

Section 7.17.                         Anti-Corruption Laws.  Directly or
indirectly use the proceeds of any Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, and other similar anti-corruption legislation in other applicable
jurisdictions.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01.                         Events of Default.  Any of the following
shall constitute an Event of Default:

 

(a)                        Non-Payment.  The Borrower fails to pay (i) within
five (5) days after the same is required to be paid herein (other than at the
Term A Loan Maturity Date or Term B Loan Maturity Date, whether at stated
maturity, by acceleration or otherwise, as to which such five (5) day period
shall not apply), any amount of principal of any Loan, or (ii) within five
(5) days after the same becomes due (other than at the Term A Loan Maturity Date
or Term B Loan Maturity Date, whether at stated maturity, by acceleration or
otherwise, as to which such five (5) day period shall not apply), any interest
on any Loan, or any fee due hereunder, or (iii) within five (5) days after
written notice from Administrative Agent that the same has become due and
payable, any other amount payable hereunder or under any other Loan Document; or

 

(b)                         Specific Covenants.  The Borrower fails to perform
or observe any term, covenant or agreement contained in any of Section 6.01,
6.02, 6.03, 6.05, 6.07, 6.11, or 6.12 or Article VII; or

 

(c)                         Other Defaults.  Borrower fails to perform or
observe any other covenant or agreement (not specified in subsection (a) or
(b) above) contained herein or in any other Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after
delivery of written notice thereof from Administrative Agent, provided that in
the case of any such default which is susceptible to cure but cannot be cured
within thirty (30) days through the exercise of reasonable diligence, if
Borrower commences such cure within the initial thirty (30) days period and
thereafter diligently prosecutes same to completion, such period of thirty (30)
days shall be extended for such additional period of time as may be reasonably
necessary to cure same, but in no event shall such extended period exceed sixty
(60) additional days; or

 

(d)                         Representations and Warranties.  Any representation
or warranty made or deemed made by or on behalf of Borrower in or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, or in any report, certificate, financial statement or other
document furnished by Borrower pursuant to or in connection with this Agreement
or any other Loan Document or any amendment or

 

73

--------------------------------------------------------------------------------


 

modification hereof or thereof, shall be incorrect or misleading in any material
respect when made or deemed made; or

 

(e)                         Cross-Default.  (i) The Borrower or any Subsidiary
(A) fails to make any payment prior to the delinquency thereof (whether as a
result of scheduled maturity, required prepayment, acceleration, demand, or
otherwise) (and all required notices have been given and grace periods have
elapsed) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate outstanding
principal amount of more than the Threshold Amount, or (B) fails to observe or
perform, beyond any applicable notice and cure periods, any other material
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause such
Indebtedness to be demanded or to become due prior to its stated maturity or
such Indebtedness to be repurchased, prepaid, defeased or redeemed prior to its
stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded, in each case after all notice and cure periods
have lapsed, other than due to the voluntary act of Borrower or any Subsidiary
not constituting a default under such Indebtedness (except for any default or
other event which arises in connection with the disposition of assets, or a
change of control of or the sale of any equity interest in any Subsidiary, so
long as such Indebtedness or Guarantee is repaid in full substantially
simultaneously with such disposition or change of control); and/or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which the Borrower or any Subsidiary is the Defaulting Party (as defined
in such Swap Contract) or (B) any Termination Event (as so defined) under such
Swap Contract as to which the Borrower or any Subsidiary is the sole Affected
Party (as so defined) and all transactions covered by such Swap Contract are
Affected Transactions (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than the Threshold Amount; provided that to the extent such Swap Contract is
governed by a master agreement, an Early Termination Date (as so defined) has
been designated in respect of all transactions under such master agreement; or

 

(f)                        Insolvency Proceedings, Etc.  Borrower or any
Subsidiary Guarantor institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of Borrower or such Subsidiary
Guarantor and the appointment continues undischarged or unstayed for 60 calendar
days; or any proceeding under any Debtor Relief Law relating to Borrower or any
such Subsidiary Guarantor or to all or any material part of its property is
instituted without the consent of Borrower or such Subsidiary

 

74

--------------------------------------------------------------------------------


 

Guarantor and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding; or

 

(g)                          Inability to Pay Debts; Attachment.  (i) Borrower
or any Subsidiary Guarantor becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of Borrower or any Subsidiary Guarantor and is
not released, vacated or fully bonded within 60 days after its issue or levy; or

 

(h)                         Judgments.  There is entered against Borrower or any
Subsidiary Guarantor (i) a final judgment or order for the payment of money in
an aggregate amount exceeding $25,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty (30) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect or during
which such judgment is not discharged or vacated; or

 

(i)                          ERISA.  (i) An ERISA Event occurs with respect to a
Pension Plan or Multiemployer Plan which has resulted or would reasonably be
expected to result in liability of the Borrower or any Subsidiary Guarantor
under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in
an aggregate amount in excess of $25,000,000, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $25,000,000; or

 

(j)                         Invalidity of Loan Documents.  Any Loan Document, at
any time after its execution and delivery and for any reason other than in
accordance with the terms hereof or thereof, or satisfaction in full of all the
Obligations, is revoked, terminated, canceled or rescinded, without the prior
written approval of Administrative Agent; or Borrower or any Subsidiary
Guarantor commences any legal proceeding at law or in equity to contest, or make
unenforceable, cancel, revoke or rescind any of the Loan Documents; or

 

(k)                         Change of Control.  There occurs any Change of
Control.

 

Section 8.02.                         Remedies Upon Event of Default.  If any
Event of Default occurs and is continuing, the Administrative Agent shall, at
the request of, or may, with the consent of, the Required Lenders, take any or
all of the following actions:

 

(a)                        declare the commitment, if any, of each Lender to
make Loans to be terminated, whereupon such commitments, if any, and obligation
shall be terminated;

 

75

--------------------------------------------------------------------------------


 

(b)                         declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and

 

(c)                         exercise on behalf of itself and the Lenders all
rights and remedies available to it and the Lenders under the Loan Documents or
under applicable Laws.

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower or any Subsidiary Guarantor under
the Bankruptcy Code of the United States, the obligation, if any, of each Lender
to make Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of the Administrative
Agent or any Lender.

 

Section 8.03.                         Application of Funds.  After the exercise
of remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall, subject to the
provisions of Section 2.18, be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders;

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

76

--------------------------------------------------------------------------------


 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

Section 9.01.                         Appointment and Authority.  Each of the
Lenders hereby irrevocably appoints Bank of Montreal to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders, and Borrower shall not have rights as a
third-party beneficiary of any of such provisions.

 

Section 9.02.                         Rights as a Lender.  The Person serving as
the Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

Section 9.03.                         Exculpatory Provisions.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)                   shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;

 

(b)                   shall not have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                    shall not, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the

 

77

--------------------------------------------------------------------------------


 

Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Section 9.04.                         Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and reasonably believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Section 9.05.                         Delegation of Duties.  The Administrative
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

Section 9.06.                         Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  The Administrative Agent will endeavor to give
Borrower advance notice of its intention to resign.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of

 

78

--------------------------------------------------------------------------------


 

any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring Administrative
Agent was acting as Administrative Agent and (ii) after such resignation for as
long as any of them continues to act in any capacity hereunder or under the
other Loan Documents, including (a) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.

 

Section 9.07.                         Non-Reliance on Administrative Agent and
Other Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

Section 9.08.                         No Other Duties, Etc.  Anything herein to
the contrary notwithstanding, none of the Bookrunner(s), Joint Lead Arranger(s),
Documentation Agent(s), Syndication Agent(s) or other titles as necessary listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, arranger or a Lender hereunder.

 

Section 9.09.                         Administrative Agent May File Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to the

 

79

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary Guarantor, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise;

 

(a)                   to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 10.04) allowed in such judicial
proceeding; and

 

(b)                   to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 9.10.                         Release of Subsidiary Guarantors.  The
Lenders irrevocably authorize the Administrative Agent to release any Subsidiary
Guarantor to the extent such release is requested by Borrower in accordance the
provisions set forth in Section 6.12(c) hereof and upon the satisfaction of the
conditions set forth in such Section 6.12(c) (as reasonably determined by the
Administrative Agent).  Upon request by the Administrative Agent at any time,
the Lenders will confirm in writing the Administrative Agent’s authority to
grant releases pursuant to this Section 9.10.  Further, the Administrative Agent
is hereby authorized by the Lenders, upon the request of Borrower, to execute
and deliver to Borrower a document (in form and substance acceptable to the
Administrative Agent) evidencing such release.

 

Section 9.11.                         Certain ERISA Matters.  (a) Each Lender
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Joint Lead Arranger and their
respective

 

80

--------------------------------------------------------------------------------


 

Affiliates and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any Subsidiary Guarantor, that at least one of the following is and
will be true:

 

(i)                       such Lender is not using “plan assets” (within the
meaning of Section 3(42) of ERISA or otherwise) of one or more Benefit Plans
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments or this Agreement,

 

(ii)                    the transaction exemption set forth in one or more PTEs,
such as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

(iii)                 (A) such Lender is an investment fund managed by a
“Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement, or

 

(iv)                such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)               In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Joint Lead Arranger, and their
respective Affiliates and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any Subsidiary Guarantor, that the Administrative Agent is
not a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

 

81

--------------------------------------------------------------------------------


 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01.                  Amendments, Etc.  Subject to Section 3.03(b), no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

(a)                   waive any condition set forth in Section 4.01(a) without
the written consent of each Lender;

 

(b)                   extend or increase the Commitment of any Lender (or
reinstate any Commitment terminated pursuant to Section 8.02) without the
written consent of such Lender;

 

(c)                    postpone any date fixed by this Agreement or any other
Loan Document for any payment or mandatory prepayment of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document or amend the definition of “Term A Loan Maturity Date” or
“Term B Loan Maturity Date” without the written consent of each Lender directly
affected thereby;

 

(d)                   reduce the principal of, or the rate of interest specified
herein on, any Loan, or any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or (ii) to waive any
obligation of the Borrower to pay interest at the Default Rate;

 

(e)                    change Section 2.14 or Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender; or

 

(f)                     change any provision of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender.

 

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that any waiver,

 

82

--------------------------------------------------------------------------------


 

amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

Section 10.02.                  Notices; Effectiveness; Electronic
Communication.

 

(a)              Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)                       if to the Borrower or the Administrative Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02; and

 

(ii)                    if to any other Lender, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)               Electronic Communications.  Notices and other communications
to the Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the

 

83

--------------------------------------------------------------------------------


 

deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor; provided that for both
clauses (i) and (ii) inclusive, is if such notice, email or other communication
is not sent during the normal business hours of the recipient, such notice,
email or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.

 

(c)                The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)               Change of Address, Etc.  Each of the Borrower and the
Administrative Agent may change its address, facsimile, or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, facsimile, or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

(e)               Reliance by Administrative Agent and Lenders.  The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices and Loan Notices) purportedly given by or
on behalf of the Borrower even if (i) such notices were not made

 

84

--------------------------------------------------------------------------------


 

in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The Borrower
shall indemnify the Administrative Agent, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

Section 10.03.                  No Waiver; Cumulative Remedies; Enforcement.  No
failure by any Lender or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or any Subsidiary Guarantor or any of
them shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.02 for the benefit of
all the Lenders; provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.14), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to Borrower or any Subsidiary Guarantor under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 2.14, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

Section 10.04.                  Expenses; Indemnity; Damage Waiver.

 

(a)              Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein on or prior to the Closing Date or following the
Closing Date with respect to any assignments (i) at the request of the Borrower
or (ii) pursuant to Section 10.13 (without duplication of any expenses paid by
Borrower pursuant to the Fee Letter relating to syndication of the credit
facilities), the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions

 

85

--------------------------------------------------------------------------------


 

contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

 

(b)               Indemnification by the Borrower.  The Borrower shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all reasonable fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
Environmental Claims or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto IN ALL CASES WHETHER OR NOT CAUSED BY OR
ARISING IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

 

(c)               Reimbursement by Lenders.  To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof) or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), or such Related Party, as the case may be, such Lender’s applicable
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party

 

86

--------------------------------------------------------------------------------


 

of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) in connection with such capacity.  The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.13(d).

 

(d)               Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

(e)               Payments.  All amounts due under this Section shall be payable
not later than ten Business Days after written demand therefor.

 

(f)               Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

Section 10.05.                  Payments Set Aside.  To the extent that any
payment by or on behalf of the Borrower is made to the Administrative Agent or
any Lender, or the Administrative Agent or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

Section 10.06.                  Successors and Assigns.

 

(a)              Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights

 

87

--------------------------------------------------------------------------------


 

or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly provided herein, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)               Assignments by Lenders.  Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                       Minimum Amounts.  (A) in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)                 in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 (and in integral multiples of $1,000,000
in excess thereof) unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

 

(ii)                    Proportionate Amounts.  Each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Commitment assigned;

 

(iii)                 Required Consents.  No consent shall be required for any
assignment, except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)                 the consent of the Borrower (such consent not to be
unreasonably withheld) shall be required unless (1) an Event of Default has
occurred and is

 

88

--------------------------------------------------------------------------------


 

continuing at the time of such assignment; or (2) such assignment is to a
Lender, an Affiliate of a Lender, or an Approved Fund; provided, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and

 

(B)                 the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

 

(iv)                Assignment and Assumption.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                   No Assignment to Certain Persons.  No such assignment
shall be made (A) to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), (C) to a natural person, or
(D) to a competitor of the Borrower listed on Schedule 10.06(b)(v) attached
hereto, as such schedule may be updated from time to time as approved by the
Administrative Agent.

 

(vi)                Certain Additional Payments.  In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire its full pro rata share of all Loans in accordance with its
applicable Applicable Percentage.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption,

 

89

--------------------------------------------------------------------------------


 

the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

 

(c)               Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower (and such agency being solely
for tax purposes), shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(d)               Participations.  Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the lettered items
of the first proviso to Section 10.01 that affects such Participant.  Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by law, each
Participant also

 

90

--------------------------------------------------------------------------------


 

shall be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.14 as though it were
a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participants interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)               Limitations upon Participant Rights.  A Participant shall not
be entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant.  A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 3.01
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) as though it were a Lender.

 

(f)               Certain Pledges.  Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

Section 10.07.                  Treatment of Certain Information;
Confidentiality.  Each of the Administrative Agent, the arrangers and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives SOLELY IN CONNECTION WITH THIS
Agreement and the Loan Documents (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section,

 

91

--------------------------------------------------------------------------------


 

to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.16(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary and other than information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, all such information shall be deemed to be
confidential unless the Borrower or such Subsidiary has clearly and
conspicuously marked such information as “PUBLIC” in accordance with
Section 6.02 hereof.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.

 

Section 10.08.                  Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender or any such Affiliate to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.18 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
their respective Affiliates under this Section are in

 

92

--------------------------------------------------------------------------------


 

addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have.  Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

Section 10.09.                  Interest Rate Limitation.  Notwithstanding
anything to the contrary contained in any Loan Document, the interest paid or
agreed to be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

Section 10.10.                  Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

Section 10.11.                  Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

 

Section 10.12.                  Severability.  If any provision of this
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The

 

93

--------------------------------------------------------------------------------


 

invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Without limiting
the foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agents, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

Section 10.13.                  Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender, or
if any other circumstance exists hereunder that gives the Borrower the right to
replace a Lender as a party hereto, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)                   the Borrower shall have paid to the Administrative Agent
the assignment fee specified in Section 10.06(b);

 

(b)                   such Lender shall have received payment of an amount equal
to 100% of the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), it being agreed that no prepayment
fee shall be payable in connection with any such payment;

 

(c)                    in the case of any such assignment resulting from a claim
for compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)                   such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 10.14.                  Governing Law; Jurisdiction; Etc.

 

(a)              GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO NEW YORK’S PRINCIPLES OF CONFLICTS OF LAW).

 

94

--------------------------------------------------------------------------------


 

(b)               SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)               WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)               SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 10.15.                  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.16.                  No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that:  (i) (A) the arranging and other

 

95

--------------------------------------------------------------------------------


 

services regarding this Agreement provided by the Administrative Agent and the
Joint Lead Arrangers are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent and
the Joint Lead Arrangers, on the other hand, (B) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent and
the Joint Lead Arrangers is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) neither the Administrative
Agent nor any Joint Lead Arranger has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Joint Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor any Joint Lead Arranger has any obligation to
disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent and the Joint Lead
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

Section 10.17.                  Electronic Execution of Assignments and Certain
Other Documents.  The words “execute,” “execution,” “signed,” “signature,” and
words of like import in or related to any document to be signed in connection
with this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications,
Committed Loan Notices, Swing Line Loan Notices, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

 

Section 10.18.                  USA PATRIOT Act.  Each Lender that is subject to
the PATRIOT Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the PATRIOT
Act.  The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in

 

96

--------------------------------------------------------------------------------


 

order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act.

 

Section 10.19.                  Time of the Essence.  Time is of the essence of
the Loan Documents.

 

Section 10.20.                  ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

Section 10.21                     Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Solely to the extent any Lender that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a)                   the application of any Write-Down and Conversion Powers by
an EEA Resolution Authority to any such liabilities arising hereunder which may
be payable to it by any Lender that is an EEA Financial Institution;

 

(b)                   the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                       a reduction in full or in part or cancellation of any
such liability;

 

(ii)                    a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                 the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

(c)                    Borrower may release and/or forgive all or any portion of
any liability of an EEA Financial Institution.

 

Section 10.22                     Amendment and Restatement.  On the Closing
Date, this Agreement shall supersede the Original Credit Agreement in its
entirety.  On the Closing Date, the rights and obligations of the parties
evidenced by the Original Credit Agreement and the notes issued thereunder shall
be evidenced by this Agreement, the Notes and the other Loan Documents, the

 

97

--------------------------------------------------------------------------------


 

“Loans” as defined in the Original Credit Agreement shall be continued under
this Agreement for the account of the Borrower, and shall bear interest and be
subject to such other fees as set forth in this Agreement.  This Agreement and
each Note is not intended to be, and shall not constitute, a novation of the
Original Credit Agreement or the obligations created thereunder.

 

[remainder of page left intentionally blank — signature pages, exhibits and
schedules to follow]

 

98

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BORROWER:

 

 

 

FRANKLIN STREET PROPERTIES CORP.,

 

 

a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ George J. Carter

 

 

Name:

George J. Carter

 

 

Title:

Chief Executive Officer

 

[Signature Page to Second Amended and Restated Credit Agreement (Franklin Street
Properties Corp.)]

 

--------------------------------------------------------------------------------


 

 

LENDERS/AGENT:

 

 

 

BANK OF MONTREAL, individually in its capacity as Administrative Agent and as a
Lender

 

 

 

 

 

 

 

By:

/s/ Lloyd Baron

 

 

Name:

Lloyd Baron

 

 

Title:

Director

 

[Signature Page to Second Amended and Restated Credit Agreement (Franklin Street
Properties Corp.)]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Shari L. Reams-Henofer

 

 

Name:

Shari L. Reams-Henofer

 

 

Title:

Senior Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement (Franklin Street
Properties Corp.)]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Peter Ilovic

 

 

Name:

Peter Ilovic

 

 

Title:

Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement (Franklin Street
Properties Corp.)]

 

--------------------------------------------------------------------------------


 

 

REGIONS FINANCIAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Paul E. Burgan

 

 

Name:

Paul E. Burgan

 

 

Title:

Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement (Franklin Street
Properties Corp.)]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Lee Hord

 

 

Name:

Lee Hord

 

 

Title:

Senior Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement (Franklin Street
Properties Corp.)]

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

 

By:

/s/ Mark Edwards

 

 

Name:

Mark Edwards

 

 

Title:

Senior Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement (Franklin Street
Properties Corp.)]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

LENDER

 

TERM A LOAN
COMMITMENT

 

TERM B LOAN
COMMITMENT

 

APPLICABLE
PERCENTAGE

 

Bank of Montreal

 

$

12,500,000

 

$

37,500,000

 

22.7272727273

%

PNC Bank, National Association

 

$

12,500,000

 

$

37,500,000

 

22.7272727273

%

Capital One Bank, National Association

 

$

10,000,000

 

$

30,000,000

 

18.1818181818

%

Regions Financial Corporation

 

$

10,000,000

 

$

30,000,000

 

18.1818181818

%

U.S. Bank National Association

 

$

6,250,000

 

$

18,750,000

 

11.3636363636

%

Branch Banking and Trust Company

 

$

3,750,000

 

$

11,250,000

 

6.8181818182

%

TOTAL:

 

$

55,000,000.00

 

$

165,000,000.00

 

100.0000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.05

 

SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.06

 

LITIGATION

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.09

 

ENVIRONMENTAL DISCLOSURE ITEMS

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.12(d)

 

PENSION PLAN OBLIGATIONS

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.13

 

SUBSIDIARIES; OTHER EQUITY INVESTMENTS

 

Part (a).  Subsidiaries.

 

 

 

NAME

 

FORM OF ENTITY

 

JURISDICTION OF
ORGANIZATION

1.

 

FSP 1001 17th Street LLC

 

Limited Liability Company

 

Delaware

2.

 

FSP 121 South Eighth Street LLC

 

Limited Liability Company

 

Delaware

3.

 

FSP 1441 MS LLC

 

Limited Liability Company

 

Delaware

4.

 

FSP 1999 Broadway LLC

 

Limited Liability Company

 

Delaware

5.

 

FSP 303 EWD LLC

 

Limited Liability Company

 

Delaware

6.

 

FSP 380 Interlocken Corp.

 

Corporation

 

Delaware

7.

 

FSP 390 Interlocken LLC

 

Limited Liability Company

 

Delaware

8.

 

FSP 4807 Stonecroft Boulevard LLC

 

Limited Liability Company

 

Delaware

9.

 

FSP 4820 Emperor Boulevard LLC

 

Limited Liability Company

 

Delaware

10.

 

FSP 5010 Street LLC

 

Limited Liability Company

 

Delaware

11.

 

FSP 505 Waterford LLC

 

Limited Liability Company

 

Delaware

12.

 

FSP 600 17th Street LLC

 

Limited Liability Company

 

Delaware

13.

 

FSP 801 Marquette Avenue LLC

 

Limited Liability Company

 

Delaware

14.

 

FSP 909 Davis Street LLC

 

Limited Liability Company

 

Delaware

15.

 

FSP 999 Peachtree Street LLC

 

Limited Liability Company

 

Delaware

16.

 

FSP Addison Circle Corp.

 

Corporation

 

Delaware

17.

 

FSP Addison Circle Limited Partnership

 

Limited Partnership

 

Texas

18.

 

FSP Addison Circle LLC

 

Limited Liability Company

 

Delaware

19.

 

FSP Blue Lagoon Drive Corp.

 

Corporation

 

Delaware

20.

 

FSP Blue Lagoon Drive LLC

 

Limited Liability Company

 

Delaware

21.

 

FSP Collins Crossing Corp.

 

Corporation

 

Delaware

22.

 

FSP Collins Crossing Limited Partnership

 

Limited Partnership

 

Texas

23.

 

FSP Collins Crossing LLC

 

Limited Liability Company

 

Delaware

24.

 

FSP CPV LLC

 

Limited Liability Company

 

Delaware

25.

 

FSP Dulles Virginia LLC

 

Limited Liability Company

 

Delaware

26.

 

FSP East Baltimore Street LLC

 

Limited Liability Company

 

Delaware

27.

 

FSP Eldridge Green Corp.

 

Corporation

 

Delaware

28.

 

FSP Eldridge Green Limited Partnership

 

Limited Partnership

 

Texas

29.

 

FSP Eldridge Green LLC

 

Limited Liability Company

 

Delaware

30.

 

FSP Emperor Boulevard Limited Partnership

 

Limited Partnership

 

Delaware

31.

 

FSP Forest Park IV LLC

 

Limited Liability Company

 

Delaware

32.

 

FSP Forest Park IV NC Limited Partnership

 

Limited Partnership

 

North Carolina

33.

 

FSP GB LLC

 

Limited Liability Company

 

Delaware

34.

 

FSP GN Dallas LLC

 

Limited Liability Company

 

Delaware

 

--------------------------------------------------------------------------------


 

 

 

NAME

 

FORM OF ENTITY

 

JURISDICTION OF
ORGANIZATION

35.

 

FSP Greenwood Plaza Corp.

 

Corporation

 

Delaware

36.

 

FSP Holdings LLC

 

Limited Liability Company

 

Delaware

37.

 

FSP HPI LLC

 

Limited Liability Company

 

Delaware

38.

 

FSP Innsbrook Corp.

 

Corporation

 

Delaware

39.

 

FSP Interlocken LLC

 

Limited Liability Company

 

Delaware

40.

 

FSP Investments LLC

 

Limited Liability Company

 

Massachusetts

41.

 

FSP Irving Texas LLC

 

Limited Liability Company

 

Delaware

42.

 

FSP Legacy Tennyson Center LLC

 

Limited Liability Company

 

Delaware

43.

 

FSP Liberty Plaza Limited Partnership

 

Limited Partnership

 

Texas

44.

 

FSP Northwest Point LLC

 

Limited Liability Company

 

Delaware

45.

 

FSP One Legacy Circle LLC

 

Limited Liability Company

 

Delaware

46.

 

FSP One Overton Park LLC

 

Limited Liability Company

 

Delaware

47.

 

FSP One Ravinia Drive LLC

 

Limited Liability Company

 

Delaware

48.

 

FSP Park Ten Development Corp.

 

Corporation

 

Delaware

49.

 

FSP Park Ten Development LLC

 

Limited Liability Company

 

Delaware

50.

 

FSP Park Ten Limited Partnership

 

Limited Partnership

 

Texas

51.

 

FSP Park Ten LLC

 

Limited Liability Company

 

Delaware

52.

 

FSP Park Ten Phase II Limited Partnership

 

Limited Partnership

 

Texas

53.

 

FSP Pershing Park Plaza LLC

 

Limited Liability Company

 

Delaware

54.

 

FSP Plaza Seven LLC

 

Limited Liability Company

 

Delaware

55.

 

FSP Property Management LLC

 

Limited Liability Company

 

Massachusetts

56.

 

FSP Protective TRS Corp.

 

Corporation

 

Massachusetts

57.

 

FSP REIT Protective Trust

 

Trust

 

Massachusetts

58.

 

FSP River Crossing LLC

 

Limited Liability Company

 

Delaware

59.

 

FSP Two Ravinia Drive LLC

 

Limited Liability Company

 

Delaware

60.

 

FSP UC LLC

 

Limited Liability Company

 

Delaware

61.

 

FSP Westchase LLC

 

Limited Liability Company

 

Delaware

 

Part (b).  Sponsored REITs

 

SPONSORED REIT NAME

 

FORM OF ENTITY

 

JURISDICTION OF
ORGANIZATION

1.

 

FSP 1441 Main Street Corp Liquidating Trust

 

Trust

 

Delaware

2.

 

FSP 303 East Wacker Drive Corp. Liquidating Trust

 

Trust

 

Delaware

3.

 

FSP 385 Interlocken Development Corp Liquidating Trust

 

Trust

 

Delaware

 

2

--------------------------------------------------------------------------------


 

SPONSORED REIT NAME

 

FORM OF ENTITY

 

JURISDICTION OF
ORGANIZATION

4.

 

FSP 50 South Tenth Street Corp Liquidating Trust

 

Trust

 

Delaware

5.

 

FSP Centre Pointe V Corp. Liquidating Trust

 

Trust

 

Delaware

6.

 

FSP Energy Tower I Corp.

 

Corporation

 

Delaware

7.

 

FSP Energy Tower I Limited Partnership

 

Limited Partnership

 

Texas

8.

 

FSP Energy Tower I LLC

 

Limited Liability Company

 

Delaware

9.

 

FSP Energy Tower I TRS Corp.

 

Corporation

 

Delaware

10.

 

FSP Galleria North Corp Liquidating Trust

 

Trust

 

Delaware

11.

 

FSP Grand Boulevard Corp Liquidating Trust

 

Trust

 

Delaware

12.

 

FSP Highland Place I Corp Liquidating Trust

 

Trust

 

Delaware

13.

 

FSP Lakeside Crossing II Corp Liquidating Trust

 

Trust

 

Delaware

14.

 

FSP Monument Circle Corp

 

Corporation

 

Delaware

15.

 

FSP Monument Circle LLC

 

Limited Liability Company

 

Delaware

16.

 

FSP Satellite Place Corp.

 

Corporation

 

Delaware

17.

 

FSP Union Centre Corp Liquidating Trust

 

Trust

 

Delaware

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 5.21

 

ELIGIBLE UNENCUMBERED PROPERTY POOL PROPERTIES

 

 

 

PROPERTY NAME / FEE OWNER

 

CITY

 

STATE

 

TYPE

 

S.F.

 

CBD
&
URBAN
INFILL

 

SUBURBAN

1.

 

FSP Forest Park / FSP Forest Park IV NC Limited Partnership

 

Charlotte

 

NC

 

Office

 

62,212

 

 

 

X

2.

 

FSP Meadow Point / Franklin Street Properties Corp.

 

Chantilly

 

VA

 

Office

 

138,537

 

 

 

X

3.

 

FSP Timberlake / Franklin Street Properties Corp.

 

Chesterfield

 

MO

 

Office

 

234,496

 

 

 

X

4.

 

FSP Northwest Point / FSP Northwest Point LLC

 

Elk Grove Village

 

IL

 

Office

 

177,095

 

 

 

X

5.

 

FSP Timberlake East / Franklin Street Properties Corp.

 

Chesterfield

 

MO

 

Office

 

117,036

 

 

 

X

6.

 

FSP Park Ten / FSP Park Ten Limited Partnership

 

Houston

 

TX

 

Office

 

157,460

 

 

 

X

7.

 

FSP Addison Circle / FSP Addison Circle Limited Partnership

 

Addison

 

TX

 

Office

 

288,794

 

X

 

 

8.

 

FSP Collins Crossing / FSP Collins Crossing Limited Partnership

 

Richardson

 

TX

 

Office

 

300,887

 

X

 

 

9.

 

FSP Innsbrook / FSP Innsbrook Corp.

 

Glen Allen

 

VA

 

Office

 

298,456

 

 

 

X

10.

 

FSP 380 Interlocken / FSP 380 Interlocken Corp.

 

Broomfield

 

CO

 

Office

 

240,358

 

 

 

X

11.

 

FSP Blue Lagoon Drive / FSP Blue Lagoon Drive LLC

 

Miami

 

FL

 

Office

 

212,619

 

X

 

 

12.

 

FSP Eldridge Green / FSP Eldridge Green Limtied Partnership

 

Houston

 

TX

 

Office

 

248,399

 

X

 

 

13.

 

FSP Greenwood Plaza / FSP Greenwood Plaza Corp.

 

Englewood

 

CO

 

Office

 

196,236

 

X

 

 

14.

 

FSP River Crossing / FSP River Crossing LLC

 

Indianapolis

 

IN

 

Office

 

205,059

 

X

 

 

15.

 

FSP Park Ten Phase II / FSP Park Ten Phase II Limited Partnership

 

Houston

 

TX

 

Office

 

156,746

 

 

 

X

16.

 

FSP Liberty Plaza / FSP Liberty Plaza Limited Partnership

 

Addison

 

TX

 

Office

 

218,934

 

X

 

 

17.

 

FSP One Overton Place / FSP One Overton Park LLC

 

Atlanta

 

GA

 

Office

 

387,267

 

X

 

 

18.

 

FSP 390 Interlocken / FSP 390 Interlocken LLC

 

Broomfield

 

CO

 

Office

 

241,512

 

 

 

X

 

--------------------------------------------------------------------------------


 

 

 

PROPERTY NAME / FEE OWNER

 

CITY

 

STATE

 

TYPE

 

S.F.

 

CBD
&
URBAN
INFILL

 

SUBURBAN

19.

 

FSP Loudoun Tech Center / FSP Dulles Virginia LLC

 

Dulles

 

VA

 

Office

 

136,658

 

 

 

X

20.

 

FSP 4807 Stonecroft Boulevard / FSP 4807 Stonecroft Boulevard LLC

 

Chantilly

 

VA

 

Office

 

111,469

 

 

 

X

21.

 

FSP 121 South 8th Street / FSP 121 South Eighth Street LLC

 

Minneapolis

 

MN

 

Office

 

293,460

 

X

 

 

22.

 

FSP 4820 Emperor Boulevard / FSP Emperor Boulevard Limited Partnership

 

Durham

 

NC

 

Office

 

259,531

 

 

 

X

23.

 

FSP Legacy Tennyson Center / FSP Legacy Tennyson Center LLC

 

Plano

 

TX

 

Office

 

202,600

 

 

 

X

24.

 

FSP One Legacy Circle / FSP One Legacy Circle LLC

 

Plano

 

TX

 

Office

 

214,110

 

X

 

 

25.

 

FSP 909 Davis Street / FSP 909 Davis Street LLC

 

Evanston

 

IL

 

Office

 

195,098

 

X

 

 

26.

 

FSP One Ravinia Drive / FSP One Ravinia Drive LLC

 

Atlanta

 

GA

 

Office

 

386,602

 

X

 

 

27.

 

FSP Westchase / FSP Westchase LLC

 

Houston

 

TX

 

Office

 

629,025

 

X

 

 

28.

 

FSP 999 Peachtree Street / FSP 999 Peachtreet Street LLC

 

Atlanta

 

GA

 

Office

 

621,946

 

X

 

 

29.

 

FSP 1999 Broadway / FSP 1999 Broadway LLC

 

Denver

 

CO

 

Office

 

676,379

 

X

 

 

30.

 

FSP 1001 17th Street / FSP 1001 17th Street LLC

 

Denver

 

CO

 

Office

 

655,413

 

X

 

 

31.

 

FSP Two Ravinia Drive / FSP Two Ravinia Drive LLC

 

Atlanta

 

GA

 

Office

 

411,047

 

X

 

 

32.

 

FSP Plaza Seven / FSP Plaza Seven LLC

 

Minneapolis

 

MN

 

Office

 

326,483

 

X

 

 

33.

 

FSP Pershing Park Plaza / FSP Pershing Park Plaza LLC

 

Atlanta

 

GA

 

Office

 

160,145

 

X

 

 

34.

 

FSP 600 17th Street / FSP 600 17th Street LLC

 

Denver

 

CO

 

Office

 

598,630

 

X

 

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 7.02(g)

 

INVESTMENTS

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.08

 

TRANSACTIONS WITH AFFILIATES

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

401 Edgewater Place, Suite 200

Wakefield, Massachusetts 01880-6210

Attention:  Chief Financial Officer

Telephone:  (781) 557-1300 [(781) 557-1341]

Facsimile: (781) 246-2807

Electronic Mail:  jdemeritt@fspreit.com

www.franklinstreetproperties.com

 

With an electronic mail copy to:  scarter@fspreit.com, gcarter@fspreit.com,
jdemeritt@fspreit.com, aklouse@fspreit.com

 

With a copy to:                                          WilmerHale

60 State Street

Boston, Massachusetts  02109

Attention:  Jamie N. Class, Esq.

Telephone:  (617) 526-6871

Telecopier:  (617) 526-5000

Electronic Mail:  Jamie.Class@wilmerhale.com

 

[Administrative Agent address on following page(s)]

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

(for payments and Requests for Borrowings):

 

Bank of Montreal

115 S. LaSalle Street

17th Floor - West

Chicago, Illinois  60603

Attn:  Edward Andjulis

Telephone:  (312) 461-2290

Electronic Mail:  Edward.Andjulis@bmo.com and GFSAgencyUS@bmo.com

 

Administrative Agent’s Closing Contact

 

Bank of Montreal

115 S. LaSalle Street

17th Floor - West

Chicago, Illinois  60603

Attn:  Alicia Garcia

Telephone:  (312) 461-7017

Electronic Mail:  Alicia.garcia@bmo.com

 

Other Notices as Administrative Agent:

 

Bank of Montreal

100 High Street

26th Floor

Boston, Massachusetts  02110

Attn:  Lloyd Baron

Telephone:  (617) 960-2372

Electronic Mail:  Lloyd.Baron@bmo.com

 

--------------------------------------------------------------------------------


 

LENDERS:

 

Bank of Montreal

100 High Street

26th Floor

Boston, Massachusetts  02110

Attn:  Lloyd Baron

Telephone:  (617) 960-2372

Electronic Mail:  Lloyd.baron@bmo.com

 

PNC Bank, National Association

1600 Market Street

Philadelphia, Pennsylvania 19103

Attn:  Shari Reams-Henofer

Telephone:  (215) 585-5352

Electronic Mail:  shari.reams@pnc.com

 

Capital One Bank, National Association

275 Broadhollow Road

Melville, New York 11747

Attn:  Peter Ilovic

Telephone:  (631) 531-2159

Electronic Mail:  peter.ilovic@capitalone.com

 

Regions Financial Corporation

1180 West Peachtree NW

Atlanta Georgia 30309

Attn:  Paul Burgan

Telephone:  (404) 995 7648

Electronic Mail:  paul.burgan@regions.com

 

U.S. Bank National Association

1100 Abernathy Road

Suite 1250

Atlanta, Georgia 30328

Attn:  Lee Hord

Telephone:  (770) 512-3117

Electronic Mail:  lee.hord@usbank.com

 

--------------------------------------------------------------------------------


 

Branch Banking and Trust Company

200 West Second Street

FL 16

Winston Salem, North Carolina 27101

Attn:  Mark Edwards

Telephone:  (336) 733-1418

Electronic Mail:  edwards.mark@bbandt.com

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.06(b)(v)

 

COMPETITORS OF BORROWER

 

Boston Properties, Inc.

 

Brandywine Realty Trust

 

Brookfield Office Properties, Inc.

 

Camden Property Trust

 

CB Richard Ellis Group, Inc

 

CommonWealth REIT

 

Corporate Office Properties Trust

 

Douglas Emmett, Inc.

 

DTC Real Estate

 

Duke Realty Corporation

 

Equity Office Management, L.L.C.

 

Equity Residential

 

Highwoods Properties, Inc.

 

Kilroy Realty Corporation

 

Lexington Realty Trust

 

Liberty Property Trust

 

Mack-Cali Realty Corporation

 

MPG Office Trust, Inc.

 

Parkway Properties, Inc.

 

PS Business Parks, Inc.

 

Simon Property Group Inc.

 

SL Green Realty Corp.

 

Stifel Nicolaus & Co.

 

Vornado Realty Trust

 

Washington Real Estate Investment Trust

 

W.P. Carey & Co., LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:             ,      

 

To:                             Bank of Montreal, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of September 27, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Franklin Street
Properties Corp. (the “Borrower”), the Lenders from time to time party thereto,
and Bank of Montreal, as Administrative Agent.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of [Term A Loans] / [Term B Loans]

 

o  A conversion or continuation of [Term A Loans] / [Term B Loans]

 

1.                        On                                (a Business Day).

 

2.                        In the amount of $               .

 

3.                        Comprised of                                .

[Type of Loan requested]

 

4.                        For Eurodollar Rate Loans:  with an Interest Period of
      months.

 

 

BORROWER:

 

 

 

FRANKLIN STREET PROPERTIES CORP.,

 

     a Maryland corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit A-7

(Form of Revolver Loan Notice)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

OPINION MATTERS

 

The following opinions are to be covered by the legal opinion letter:

 

1.                        Borrower is a corporation validly existing and in good
standing under the laws of the State of Maryland, and has all requisite
corporate power and authority to own its properties and assets and to conduct
its business as it is, to our knowledge, currently conducted.  Borrower is
qualified to transact business in the jurisdictions indicated on Schedule
         attached hereto.

 

2.                        Borrower has all requisite corporate power and
authority to execute and deliver and perform its obligations under each Credit
Document to which it is a party and to consummate the transactions contemplated
thereby.

 

3.                        The execution, delivery and performance by Borrower of
each Credit Document to which it is a party have been duly authorized by all
necessary corporate action on the part of Borrower.

 

4.                        Each of the Credit Documents has been duly executed
and delivered by Borrower.

 

5.                        Each of the Credit Documents constitutes the valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its respective terms.

 

6.                        The execution and delivery by the Borrower of each of
the Credit Documents to which it is a party and the consummation of the
transactions contemplated thereby, do not (a) violate the provisions of the
Charter or the Bylaws of the Borrower; or (b) violate the provisions of the
state laws of the State of New York, the Maryland General Corporation Law or the
federal laws of the United States of America, in each case, to the extent
applicable to the Borrower.

 

7.                        The execution and delivery by the Borrower of each of
the Credit Documents and the consummation of the transactions contemplated
thereby, do not violate, result in a breach or termination of, or a default
under (or an event which, with or without due notice or lapse of time, or both,
would constitute a default under) or accelerate the performance required by, or
cause the creation of any lien, security interest, charge or other encumbrance
upon the properties or assets of the Borrower pursuant to (a) that certain
Second Amended and Restated Credit Agreement, dated as of October 29, 2014, as
amended as of July 21, 2016 and October 18, 2017, by and among FSP, Bank of
America, N.A. and the other lenders from time to time party thereto, or (b) that
certain Amended and Restated Credit Agreement, dated as of August 2, 2018, by
and among FSP, JPMorgan Chase Bank, and the other lenders from time to time
party thereto.

 

--------------------------------------------------------------------------------


 

8.                        Borrower is not required to register as an “investment
company,” as such term is defined in the Investment Company Act of 1940, as
amended.

 

9.                        No authorization, approval or consent of, and no
filing or registration with, any United States federal, New York state or
Maryland state governmental or regulatory authority or agency is required on the
part of Borrower for the execution, delivery or performance by the Borrower of
the Credit Documents.

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

FORM OF TERM A LOAN NOTE

 

              , 2018

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                      or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Term A Loan made by the Lender to the Borrower under that certain Second
Amended and Restated Credit Agreement, dated as of September 27, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of Montreal, as Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
A Loan from the date of such Term A Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. 
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Term A Loan Note (this “Note”) is referred to in the Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.  The Borrower may not reborrow any
portion of the Term A Loan once repaid. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  The Term A Loan
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business.  The Lender may
also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Term A Loan and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (WITHOUT GIVING EFFECT TO NEW YORK’S PRINCIPLES OF CONFLICTS
OF LAWS).

 

This Note amends, restates and supersedes in its entirety the Amended and
Restated Note dated as of October 29, 2014 (the “Existing Note”) from the
Borrower made payable to the order of the Lender.  Upon execution and delivery
by the Borrower of this Note, this Note shall replace in its entirety the
Existing Note, and shall immediately evidence all of the outstanding
indebtedness under the Existing Note.  The Borrower hereby agrees that the
indebtedness embodied in and

 

--------------------------------------------------------------------------------


 

evidenced by this Note is the same indebtedness embodied and evidenced by the
existence of the Existing Note and that such indebtedness is a continuing
obligation of the Borrower, and has been and continues to be fully enforceable,
absolute and in existence.  Borrower acknowledges that the Borrower does not
have any offsets, defenses or counterclaims to the Existing Note, and to the
extent the Borrower may have any claim, the Borrower hereby WAIVES and RENOUNCES
any such claim.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Note to be duly executed
as of the date first above written.

 

 

 

BORROWER:

 

 

 

FRANKLIN STREET PROPERTIES CORP.,

 

    a Maryland corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-3

--------------------------------------------------------------------------------


 

TERM A LOAN AND PAYMENTS WITH RESPECT THERETO

 

DATE

 

TYPE OF
LOAN MADE

 

AMOUNT OF
LOAN MADE

 

END OF
INTEREST
PERIOD

 

AMOUNT OF
PRINCIPAL
OR INTEREST
PAID THIS
DATE

 

OUTSTANDING
PRINCIPAL
BALANCE
THIS DATE

 

NOTATION
MADE BY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-4

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF TERM B LOAN NOTE

 

               , 2018

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                      or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Term B Loan made by the Lender to the Borrower under that certain Second
Amended and Restated Credit Agreement, dated as of September 27, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of Montreal, as Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
B Loan from the date of such Term B Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. 
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Term B Loan Note (this “Note”) is referred to in the Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.  The Borrower may not reborrow any
portion of the Term B Loan once repaid. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  The Term B Loan
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business.  The Lender may
also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Term B Loan and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (WITHOUT GIVING EFFECT TO NEW YORK’S PRINCIPLES OF CONFLICTS
OF LAWS).

 

This Note amends, restates and supersedes in its entirety the Amended and
Restated Note dated as of October 29, 2014 (the “Existing Note”) from the
Borrower made payable to the order of the Lender.  Upon execution and delivery
by the Borrower of this Note, this Note shall replace in its entirety the
Existing Note, and shall immediately evidence all of the outstanding
indebtedness under the Existing Note.  The Borrower hereby agrees that the
indebtedness embodied in and

 

--------------------------------------------------------------------------------


 

evidenced by this Note is the same indebtedness embodied and evidenced by the
existence of the Existing Note and that such indebtedness is a continuing
obligation of the Borrower, and has been and continues to be fully enforceable,
absolute and in existence.  Borrower acknowledges that the Borrower does not
have any offsets, defenses or counterclaims to the Existing Note, and to the
extent the Borrower may have any claim, the Borrower hereby WAIVES and RENOUNCES
any such claim.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Note to be duly executed
as of the date first above written.

 

 

 

BORROWER:

 

 

 

FRANKLIN STREET PROPERTIES CORP.,

 

    a Maryland corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-3

--------------------------------------------------------------------------------


 

TERM B LOAN AND PAYMENTS WITH RESPECT THERETO

 

DATE

 

TYPE OF
LOAN MADE

 

AMOUNT OF
LOAN MADE

 

END OF
INTEREST
PERIOD

 

AMOUNT OF
PRINCIPAL
OR INTEREST
PAID THIS
DATE

 

OUTSTANDING
PRINCIPAL
BALANCE
THIS DATE

 

NOTATION
MADE BY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                 ,     

 

To:                             Bank of Montreal, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of September 27, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Franklin Street
Properties Corp. (the “Borrower”), the Lenders from time to time party thereto,
and Bank of Montreal, as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                         of Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The Borrower has delivered the year-end
audited financial statements required by Section 6.01(a) of the Agreement for
the fiscal year of the Borrower ended as of the above date, together with the
report and opinion of an independent certified public accountant required by
such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The Borrower has delivered the unaudited
financial statements required by Section 6.01(b) of the Agreement for the fiscal
quarter of the Borrower ended as of the above date.  Such financial statements
fairly present, in all material respects, the financial condition, results of
operations and cash flows of the Consolidated Parties in accordance with GAAP as
at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Borrower during the accounting period covered by
such financial statements.

 

3.                                      A review of the activities of the
Borrower during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Borrower performed and observed all its Obligations under the Loan Documents,
and

 

[select one:]

 

--------------------------------------------------------------------------------


 

[to the knowledge of the undersigned, during such fiscal period no Default or
Event of Default has occurred and is continuing.]

 

—or—

 

[to the knowledge of the undersigned, during such fiscal period the following
Defaults and Events of Default exist:(1)]

 

4.                                      The representations and warranties of
the Borrower contained in Article V of the Agreement are true and correct in all
material respects on and as of the date hereof, except (a) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and (b) except
that (i) the representations and warranties contained in subsections (a),
(b) and (c) of Section 5.05 refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01; and (ii) the
representations and warranties contained in Section 5.13(a) refer to the most
recent update to Schedule 5.13(a) furnished pursuant to Section 6.02(a)(ii), and
are true and correct in all material respects as of the effective date of such
update, and (iii) the representations and warranties contained in the first and
second sentences of Section 5.21 refer to the most recent update to Schedule
5.21 furnished pursuant to Section 6.02(a)(i), and are true and correct in all
material respects as of the effective date of such update.

 

5.                                      The financial covenant analyses and
information set forth on Schedule 1 attached hereto are true and accurate in all
material respects as of the Financial Statement Date covered by this
Certificate.

 

6.                                      The updates to Schedules 5.21 and
5.13(a) attached hereto and the list of all Projects Under Development attached
hereto are true and accurate on and as of the Financial Statement Date covered
by this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
               ,      .

 

BORROWER:

Franklin Street Properties Corp.,

 

a Maryland corporation

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1)  Specify nature and extent thereof and what action Borrower proposes to take
with respect thereto.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Franklin Street Properties Corp.
Financial Covenants

 

                [Date]

 

(in thousands, except percentages and ratios)

 

1.  Maximum Leverage Ratio

 

 

 

 

 

 

 

Indebtedness to

 

 

Total Indebtedness

 

Total Asset Value

 

Total Asset Value

 

 

 

 

 

 

 

Not to exceed 60% to be increased to 65% of Total Asset Value for the fiscal
quarter in which a Significant Acquisition occurs and for the immediately
succeeding three fiscal quarters thereafter (a “Leverage Increase Period”),
provided that (i) the Borrower may not elect more than two (2) Leverage Increase
Periods during the term of the Loans and (ii) any such Leverage Increase Periods
shall be non-consecutive

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Total Asset Value(2)

 

 

 

 

 

 

 

 

 

 

 

 

 

Unencumbered Asset Value (see Schedule A)

 

 

 

 

 

 

 

 

 

 

 

 

 

Encumbered Asset Value (see Schedule B)

 

 

 

 

 

 

 

 

 

 

 

 

 

Unrestricted Cash

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash Equivalents

 

 

 

 

 

 

 

 

 

 

 

 

 

Book value of unimproved land holdings

 

 

 

 

 

 

 

 

 

 

 

 

 

Book value of construction in progress

 

 

 

 

 

 

 

 

 

 

 

 

 

Carrying value of performing mortgage loans

 

 

 

 

 

 

 

 

 

 

 

 

 

Assets Held for Syndication

 

 

 

 

 

 

 

 

 

 

 

 

 

Mortgage Loan Receivable

 

 

 

 

 

 

 

 

 

 

 

 

 

Investment in Sponsored REITs

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Indebtedness

 

 

 

 

 

 

 

 

 

 

 

 

 

Revolver Loan Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

Term Loan Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

Derivative Termination Value

 

 

 

 

 

 

 

 

 

 

 

 

 

Secured Debt

 

 

 

 

 

 

 

 

 

 

 

 

 

Other Indebtedness Exclude Hedge Ineffectiveness

 

 

 

 

 

 

 

 

 

 

 

 

 

Consolidated Parties’ Equity Percentage of Indebtedness of Unconsolidated
Affiliates

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Indebtedness

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(2) to the extent the aggregate of Investments in Projects under Development,
undeveloped land holdings, Joint Venture Projects and Joint Ventures, Securities
Holdings and Mortgages to non-affiliates (excluding Mortgages to Sponsored
REITS) would exceed 10% of Total Asset Value, such aggregate excess shall be
excluded.

 

--------------------------------------------------------------------------------


 

2. Maximum Secured Leverage Ratio

 

Secured Indebtedness of the Consolidated Parties

 

$

 

 

 

 

 

 

 

 

 

 

 

 

Total Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

% of Secured Indebtedness over Total Asset Value

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum % of Secured Indebtedness not to exceed 30% of Total Asset Value

 

 

 

 

 

 

 

3. Minimum Fixed Charge Coverage Ratio

 

 

 

 

 

 

 

Adjusted EBITDA to

 

 

Adjusted EBITDA

 

Fixed Charges

 

Fixed Charge Ratio

Minimum 1.5:1

 

$

 

 

 

 

 

 

4.  Maximum Unencumbered Leverage
Ratio                                                                                                                                                                                                                                                                   

 

 

 

Unsecured

 

Unencumbered

 

Leverage

 

 

Indebtedness

 

Asset Value

 

Ratio

 

 

 

 

 

 

 

Not to exceed 60% to be increased to 65% of Unencumbered Asset Value for the
fiscal quarter in which a Significant Acquisition occurs and for the immediately
succeeding three fiscal quarters thereafter, provided that (i) the Borrower may
not elect more than two (2) Leverage Increase Periods during the term of the
Loans and (ii) any such Leverage Increase Periods shall be non-consecutive.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

5.  Minimum Unsecured Interest Coverage

 

 

 

Quarterly

 

 

 

 

 

 

Unencumbered NOI

 

Interest Expense

 

NOI to Interest Expense

 

 

 

 

 

 

 

Equal to 1.75:1 or more

 

 

 

 

 

 

 

6.                                      Minimum Tangible Net Worth(3)

 

Total Assets, less:

 

 

 

$

 

 

 

 

 

 

 

 

 

 

(a) Book Value of Intangible Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) Write-up of book value subsequent to Balance Sheet date

 

 

 

 

 

 

 

 

 

 

 

 

 

(c) Subscriptions Receivable

 

 

 

 

 

 

 

 

 

 

 

 

 

(d) Derivative assets

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Liabilities (excluding derivative liabilities)

 

 

 

 

 

 

 

 

 

 

 

 

 

Tangible Net Worth

 

 

 

 

 

 

 

 

 

 

 

 

 

Required Net Worth

 

 

 

 

 

 

 

 

 

 

 

 

 

Required as of the Closing Date

 

 

 

 

 

$

661,752,000

 

 

 

 

 

 

 

Equity Offering after 10/18/2017 (add 75% of net proceeds from equity offerings)

 

 

 

 

 

 

 

 

 

 

 

 

 

ATM Equity Offering after 10/18/2017 (add 75% of net proceeds from equity
offerings)

 

 

 

 

 

 

 

 

 

 

 

 

 

Required Net Worth

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(3)  Total Assets and Total Liabilities shall also exclude an asset or liability
created by Hedge Ineffectiveness and the Swap Termination Value.

 

--------------------------------------------------------------------------------


 

Franklin Street Properties Corp.
Financial Covenants

 

           [Date]

 

Schedule A

 

Unencumbered Asset Value

 

 

 

Date

 

Cap Rate

 

Unencumbered Asset
Value

 

 

 

 

 

 

 

 

 

Quarterly NOI

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x 4

 

6.75%/7.5% (4)

 

$

 

 

 

 

 

 

 

 

 

 

Annual NOI

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x 4

 

6.75%/7.5% (3)

 

$

 

 

 

 

 

 

 

 

 

 

Acquisition costs of new properties (for first 4 quarters)

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

Unencumbered Asset Value

 

 

 

 

 

$

 

 

 

--------------------------------------------------------------------------------

(4)  6.75% for CBD or Urban Infill Property/7.5% for Suburban Property

 

--------------------------------------------------------------------------------


 

Schedule B

 

Encumbered Asset Value

 

 

 

Date

 

Cap Rate

 

Encumbered
Asset Value

 

 

 

 

 

 

 

 

 

Quarterly NOI

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x 4

 

6.75%/7.5% (5)

 

$

 

 

 

 

 

 

 

 

 

 

Annual NOI

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x 4

 

6.75%/7.5% (4)

 

$

 

 

 

 

 

 

 

 

 

 

Acquisition costs of new properties (for first 4 quarters)

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

Encumbered Asset Value

 

 

 

 

 

$

 

 

 

--------------------------------------------------------------------------------

(5)  6.75% for CBD or Urban Infill Property/7.5% for Suburban Property

 

--------------------------------------------------------------------------------


 

Franklin Street Properties Corp.
Consolidated Balance Sheets

 

(Audited/Unaudited)

 

                 [Date]

 

[To be inserted]

 

--------------------------------------------------------------------------------


 

Franklin Street Properties Corp.
Consolidated Statement of Income

 

(Audited/Unaudited)

 

                 [Date]

 

EBITDA

 

 

 

 

 

Net Income

 

 

 

 

 

Non-recurring/Extraordinary /GOS/Acq Cost

 

 

 

 

 

Interest including deferred financing costs

 

 

 

 

 

Taxes

 

 

 

 

 

Depreciation & Amortization

 

 

 

 

 

Amortization of leases (in revenue)

 

 

 

 

 

Pro Rata Share Unconsolidated Affiliates

 

 

 

 

 

Hedge ineffectiveness

 

 

 

 

 

 

 

 

 

 

 

EBITDA

 

 

 

 

 

Capital Item allowance ($.30 sf/year)

 

 

 

 

 

Adjusted EBITDA

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Franklin Street Properties Corp.
Financial Covenants

 

Quarterly Debt Service
                  [Date]

 

Interest Expense

 

--------------------------------------------------------------------------------


 

Franklin Street Properties Corp.
Property NOI
                  [Date]

 

 

 

 

 

 

 

 

 

 

 

 

 

Actual

 

 

 

 

 

 

 

 

 

 

 

Cost

 

Q_ NOI

 

 

 

 

Name

 

City

 

State

 

S.F.

 

Most
Recent FQ

 

Most Recent
FQ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unencumbered NOI

 

 

 

 

 

 

 

 

 

 

 

 

 

Property NOI for the quarter

 

 

 

 

 

 

 

 

 

—

 

 

 

Less: Capital Item allowance ($.30 sf/year, including acquisitions)

 

 

 

 

 

 

 

 

 

 

 

(a)

 

Adjustment for management fees to 3%

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal before gross-up of partial quarter acquisitions

 

 

 

 

 

 

 

 

 

—

 

 

 

Gross up for current quarter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property NOI for the quarter

 

 

 

 

 

 

 

 

 

—

 

 

 

Less: New acquisitions (if less than 4 quarters)

 

 

 

 

 

 

 

 

 

—

 

 

 

Less: Capital Item allowance ($.30 sf/year, including acquisitions)

 

 

 

 

 

 

 

 

 

 

 

(a)

 

Adjustment for management fees to 3%

 

 

 

 

 

 

 

 

 

 

 

 

 

NOI for Unencumbered Asset Value calculation

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cap rate per loan agreement

 

 

 

 

 

 

 

 

 

6.75%/7.5%(6)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Value of the Properties:

 

 

 

 

 

 

 

 

 

 

 

 

 

Calculated above

 

 

 

 

 

 

 

 

 

—

 

 

 

Acquisitions at cost

 

 

 

 

 

 

 

 

 

—

 

 

 

Unencumbered Asset Value

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Encumbered NOI

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(a)                                 NOI is net of actual management fees paid,
adjustment is to (increase)/decrease fees to 3% level

 

(6)  6.75% for CBD or Urban Infill Property/7.5% for Suburban Property

 

--------------------------------------------------------------------------------


 

Franklin Street Properties Corp.
Management Fee Calculation(7)
                  [Date]

 

 

 

9 Months

 

6 Months

 

3 Months

 

 

 

 

 

 

 

 

 

Calculation:

 

 

 

 

 

 

 

Total rental revenue for 10-Q/10-K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excluded revenues:

 

 

 

 

 

 

 

Termination Fees

 

 

 

 

 

 

 

Amort - Favorable lease

 

 

 

 

 

 

 

Lease Induce/Rent reduct

 

 

 

 

 

 

 

FASB 13 Revenue

 

 

 

 

 

 

 

Management fee & interest income

 

 

 

 

 

 

 

Revenue from sold properties

 

 

 

 

 

 

 

Total excluded revenues

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross revenues

 

$

 

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

3% of Gross Revenues

 

$

 

 

$

 

 

$

 

 

 

 

 

 

 

 

 

 

Less Actual management fees charged:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustment required

 

$

 

 

$

 

 

$

 

 

 

--------------------------------------------------------------------------------

(7)  To be adjusted as appropriate to determine management fees for the quarter.

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each](8) Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each] Assignee identified in item 2 below ([the] [each, an] “Assignee”). 
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees] hereunder are several and not joint.](9)  Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)] [the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the] [any]
Assignor to [the] [any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the] [an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the] [any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the] [any] Assignor.

 

--------------------------------------------------------------------------------

(8)                                 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment if from a single
Assignor, choose the first bracketed language.  If the assignment if from
multiple Assignors, choose the second bracketed language.

 

(9)                                 Include bracketed language if there are
either multiple Assignors or multiple Assignees.

 

EXHIBIT F-1-1

--------------------------------------------------------------------------------


 

5.                                      Assignor[s]:

 

6.                                      Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]

 

7.                                      Borrower(s):                            
Franklin Street Properties Corp.

 

8.                                      Administrative Agent:  Bank of Montreal,
as the administrative agent under the Credit Agreement

 

9.                                      Credit Agreement:  Second Amended and
Restated Credit Agreement, dated as of September 27, 2018, among Franklin Street
Properties Corp., the Lenders from time to time party thereto, and Bank of
Montreal, as Administrative Agent

 

10.                               Assigned Interest[s]:

 

LOAN(S)

 

ASSIGNOR[S]

 

ASSIGNEE[S]

 

FACILITY
ASSIGNED

 

AGGREGATE
AMOUNT OF
LOANS
FOR ALL
LENDERS(10)

 

AMOUNT OF
LOANS
ASSIGNED

 

PERCENTAGE
ASSIGNED OF
LOANS(11)

 

CUSIP
NUMBER

 

 

 

 

 

[Term A Loan] / [Term B Loan]

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

11.                               [Trade Date:                          
                  ]

 

Effective Date:                    , 20   [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(10)                          Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

 

(11)                          Set forth, to at least 9 decimals, as a percentage
of the Commitment/Loans of all Lenders thereunder.

 

F-1-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

F-1-3

--------------------------------------------------------------------------------


 

 

ASSIGNOR:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

ASSIGNEE:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[Consented to and](12)

 

 

 

BANK OF MONTREAL,

 

  as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

[Consented to:](13)

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(12)                          To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

 

(13)                          To be added only if the consent of the Borrower
and/or other parties is required by the terms of the Credit Agreement.

 

F-1-4

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
FRANKLIN STREET PROPERTIES CORP. — CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

SECTION 1.                                             REPRESENTATIONS AND
WARRANTIES.

 

Section 1.1. Assignor.  [The] [Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the] [[the relevant] Assigned
Interest, (ii) [the] [such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of their
Subsidiaries or Affiliates or any other Person of any of its respective
obligations under any Loan Document.

 

Section 1.2. Assignee.  [The] [Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the] [such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the] [such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the] [such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase [the]
[such] Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the] [such] Assignee; and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the] [any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the

 

F-1-5

--------------------------------------------------------------------------------


 

obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

SECTION 2.                                             PAYMENTS.

 

From and after the Effective Date, the Administrative Agent shall make all
payments in respect of [the] [each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the] [the relevant] Assignor
for amounts which have accrued to but excluding the Effective Date and to [the]
[the relevant] Assignee for amounts which have accrued from and after the
Effective Date.

 

SECTION 3.                                             GENERAL PROVISIONS.

 

This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.  This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York (without giving effect to
New York’s principles of conflicts of law).

 

F-1-6

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

ADMINISTRATIVE DETAILS REPLY FORM

 

FAX ALONG WITH COMMITMENT LETTER TO:

[                                              ]

 

[                                              ]

 

I.                                        BORROWER NAME:

Franklin Street Properties Corp.

 

$220,000,000 Senior Unsecured Credit Facility

 

II.                                   LEGAL NAME OF LENDER FOR SIGNATURE PAGE:

 

 

III.                              NAME OF LENDER FOR ANY EVENTUAL TOMBSTONE:

 

IV.                               DOMESTIC ADDRESS

 

V.                                    EURODOLLAR ADDRESS:

 

 

VI.                               CONTACT INFORMATION

 

 

 

CREDIT CONTACT

 

OPERATIONS
CONTACT

 

LEGAL COUNSEL

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

 

 

BID CONTRACT

 

DRAFT DOCUMENTATION
CONTRACT

Name:

 

 

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone

 

 

 

 

Facsimile:

 

 

 

 

E Mail Address:

 

 

 

 

 

EXHIBIT F-2-1

--------------------------------------------------------------------------------


 

VII.                          LENDER’S FED WIRE PAYMENT INSTRUCTIONS

 

Pay to:

 

 

 

 

 

 

(Name of Lender)

 

 

 

(ABA#)

(City/State)

 

 

 

(Account #)

(Account Name)

 

 

 

(Attention)

 

VIII.                     ORGANIZATIONAL STRUCTURE:

 

Foreign Br., organized under which laws, etc.

 

Lenders Tax ID:

 

Tax withholding Form Attached (For Foreign Buyers)

 

[   ]                               Form W-9

 

[   ]                               Form W-8

 

[   ]                               Form 4224 effective:                    

 

[   ]                               Form 1001

 

[   ]                               W/Hold     % Effective                      

 

[   ]                               Form 4224 on file with Bank of Montreal from
pervious current years transaction

 

IX.                               BANK OF MONTREAL PAYMENT INSTRUCTIONS:

 

Pay to:

BMO Harris Bank, N.A.

 

Chicago, IL

 

ABA # 0710 00288

 

Acct Name: Bank of Montreal

 

Acct No: 183-320-1

 

Attention: Agency Services

 

Reference: Franklin Street

 

X.

NAME OF AUTHORIZED OFFICER:

 

 

Name:

 

 

 

Signature:

 

 

 

Date:

 

 

F-2-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF SUBSIDIARY GUARANTY

 

CONTINUING GUARANTY

 

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to FRANKLIN STREET PROPERTIES CORP., a
Maryland corporation (the “Borrower”), by BANK OF MONTREAL, as Administrative
Agent and a Lender and the other lenders party to that certain Second Amended
and Restated Credit Agreement dated as of September 27, 2018 (as amended,
restated, extended, supplemented, or otherwise modified in writing from time to
time, the “Agreement”), by and among the Borrower, Bank of Montreal and the
other lenders from time to time party thereto (Bank of Montreal together with
such lenders from time to time party to the Agreement are collectively referred
to herein as the “Lender”), the undersigned Guarantor (the “Guarantor”) hereby
furnishes its guaranty as follows:

 

1.                        Guaranty.  The Guarantor hereby unconditionally and
irrevocably guarantees to Lender the full and prompt payment when due, whether
at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of the Guaranteed Obligations (as
hereafter defined) and the punctual performance of all of the terms contained in
the documents executed by the Borrower in favor of Lender in connection with the
Guaranteed Obligations.  This Guaranty is a guaranty of payment and performance
and is not merely a guaranty of collection.  As used herein, the term
“Guaranteed Obligations” means any and all existing and future indebtedness,
obligations, and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees indemnities,
damages, costs, expenses or otherwise, of the Borrower to the Lender arising
under the Agreement and any instruments, agreements or other documents of any
kind or nature now or hereafter executed in connection with the Agreement with
respect to any loan or letter of credit thereunder (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, reasonable attorneys’ fees and expenses incurred by the Lender in
connection with the collection or enforcement thereof).  Without limiting the
generality of the foregoing, the Guaranteed Obligations shall include any such
indebtedness, obligations, and liabilities of the Borrower to the Lender arising
under the Agreement and any instruments, agreements or other documents of any
kind or nature now or hereafter executed in connection with the Agreement with
respect to any loan or letter of credit thereunder (including all renewals,
extensions, amendments, refinancings and other modifications thereof) which may
be or hereafter become unenforceable or shall be an allowed or disallowed claim
under any proceeding or case commenced by or against the Guarantor or the
Borrower under the Bankruptcy Code (Title 11, United States Code), any successor
statute or any other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally (collectively, “Debtor Relief

 

--------------------------------------------------------------------------------


 

Laws”), and shall include interest that accrues after the commencement by or
against the Borrower of any proceeding under any Debtor Relief Laws.  Anything
contained herein to the contrary notwithstanding, the obligations of the
Guarantor hereunder at any time shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code (Title 11, United States Code) or any comparable provisions of
any similar federal or state law.

 

2.                        No Setoff or Deductions; Taxes; Payments.  The
Guarantor shall to the extent permitted by applicable Laws make all payments
hereunder without setoff or counterclaim and free and clear of and without
deduction for any Indemnified Taxes.  If, however, applicable Laws require the
Guarantor to withhold or deduct any Taxes, such Taxes shall be withheld or
deducted in accordance with such Laws as determined by the Guarantor taking
account the information and documentation to be delivered pursuant to the
Agreement.  To the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the Guarantor shall be increased in
accordance with Section 3.01 of the Agreement so that after any required
withholding or deduction the Lender receives an amount equal to the sum it would
have received had no such withholding or deduction for Indemnified Taxes been
made.  The obligations of the Guarantor under this paragraph shall survive the
payment in full of the Guaranteed Obligations and termination of this Guaranty.

 

3.                        Rights of Lender.  The Guarantor consents and agrees
that the Lender may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof:  (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Guaranteed Obligations
or any part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as the Lender in its sole discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Guaranteed Obligations.  Without limiting the
generality of the foregoing, the Guarantor consents to the taking of, or failure
to take, any action which might in any manner or to any extent vary the risks of
the Guarantor under this Guaranty or which, but for this provision, might
operate as a discharge of the Guarantor.

 

4.                        Certain Waivers.  The Guarantor waives to the fullest
extent permitted by law (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of the Lender) of the liability
of the Borrower; (b) any defense based on any claim that the Guarantor’s
obligations exceed or are more burdensome than those of the Borrower; (c) the
benefit of any statute of limitations affecting the Guarantor’s liability
hereunder; (d) any right to require the Lender to proceed against the Borrower,
proceed against or exhaust any security for the Guaranteed Obligations, or
pursue any other remedy in the Lender ‘s power whatsoever and any defense based
upon the doctrines of marshalling of assets or of election of remedies; (e) any
benefit of and any right to participate in any

 

G-2

--------------------------------------------------------------------------------


 

security now or hereafter held by the Lender; (f) any fact or circumstance
related to the Guaranteed Obligations which might otherwise constitute a defense
to the obligations of the Guarantor under this Guaranty and (g) any and all
other defenses or benefits that may be derived from or afforded by applicable
law limiting the liability of or exonerating guarantors or sureties, other than
the defense that the Guaranteed Obligations have been fully performed and
indefeasibly paid in full in cash.

 

The Guarantor expressly waives all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.

 

5.                        Obligations Independent.  The obligations of the
Guarantor hereunder are those of primary obligor, and not merely as surety, and
are independent of the Guaranteed Obligations and the obligations of any other
guarantor, and a separate action may be brought against the Guarantor to enforce
this Guaranty whether or not the Borrower or any other person or entity is
joined as a party.

 

6.                        Subrogation.  The Guarantor shall not exercise any
right of subrogation, contribution, indemnity, reimbursement or similar rights
with respect to any payments it makes under this Guaranty until all of the
Guaranteed Obligations and any amounts payable under this Guaranty have been
indefeasibly paid and performed in full and any commitments of the Lender or
facilities provided by the Lender with respect to the Guaranteed Obligations are
terminated.  If any amounts are paid to the Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Lender and shall forthwith be paid to the Lender to reduce the amount of
the Guaranteed Obligations, whether matured or unmatured.

 

7.                        Termination; Reinstatement.  This Guaranty is a
continuing and irrevocable guaranty of all Guaranteed Obligations now or
hereafter existing and shall, unless earlier released in accordance with the
Agreement, remain in full force and effect until all Guaranteed Obligations and
any other amounts payable under this Guaranty are indefeasibly paid in full in
cash and any commitments of the Lender or facilities provided by the Lender with
respect to the Guaranteed Obligations are terminated.  Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or the
Guarantor is made, or the Lender exercises its right of setoff, in respect of
the Guaranteed Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated,

 

G-3

--------------------------------------------------------------------------------


 

declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Lender is
in possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.  The obligations of the
Guarantor under this paragraph shall survive termination of this Guaranty.

 

8.                        Subordination.  The Guarantor hereby subordinates the
payment of all obligations and indebtedness of the Borrower owing to the
Guarantor, whether now existing or hereafter arising, including but not limited
to any obligation of the Borrower to the Guarantor as subrogee of the Lender or
resulting from the Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Guaranteed Obligations.  During the
continuance of an Event of Default under the Agreement, any such obligation or
indebtedness of the Borrower to the Guarantor shall be enforced and performance
received by the Guarantor as trustee for the Lender and the proceeds thereof
shall be paid over to the Lender on account of the Guaranteed Obligations, but
without reducing or affecting in any manner the liability of the Guarantor under
this Guaranty.

 

9.                        Stay of Acceleration.  In the event that acceleration
of the time for payment of any of the Guaranteed Obligations is stayed, in
connection with any case commenced by or against the Guarantor or the Borrower
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by the Guarantor immediately upon demand by the Lender.

 

10.                        Expenses.  The Guarantor shall pay on demand all
out-of-pocket expenses (including reasonable attorneys’ fees and expenses) in
any way relating to the enforcement or protection of the Lender’s rights under
this Guaranty or in respect of the Guaranteed Obligations, including any
incurred during any “workout” or restructuring in respect of the Guaranteed
Obligations and any incurred in the preservation, protection or enforcement of
any rights of the Lender in any proceeding under any Debtor Relief Laws.  The
obligations of the Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty.

 

11.                        Miscellaneous.  The Lender’s books and records
showing the amount of the Guaranteed Obligations shall be admissible in evidence
in any action or proceeding, and shall be binding upon the Guarantor and
conclusive, absent manifest error, for the purpose of establishing the amount of
the Guaranteed Obligations.  No provision of this Guaranty may be waived,
amended, supplemented or modified, except by a written instrument executed by
the Administrative Agent (with approval of the Required Lenders) and the
Guarantor.  No failure by the Lender to exercise, and no delay in exercising,
any right, remedy or power hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy or power hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law or in equity.  The unenforceability or
invalidity of any provision of this Guaranty shall not affect the

 

G-4

--------------------------------------------------------------------------------


 

enforceability or validity of any other provision herein.  Unless otherwise
agreed by the Lender and the Guarantor in writing, this Guaranty is not intended
to supersede or otherwise affect any other guaranty now or hereafter given by
the Guarantor for the benefit of the Lender or any term or provision thereof. 
Capitalized terms used herein without definition shall have the meaning ascribed
to such terms in the Agreement.

 

12.                        Condition of Borrower.  The Guarantor acknowledges
and agrees that it has the sole responsibility for, and has adequate means of,
obtaining from the Borrower and any other guarantor such information concerning
the financial condition, business and operations of the Borrower and any such
other guarantor as the Guarantor requires, and that the Lender has no duty, and
the Guarantor is not relying on the Lender at any time, to disclose to the
Guarantor any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (the guarantor waiving any duty
on the part of the Lender to disclose such information and any defense relating
to the failure to provide the same).

 

13.                        Setoff.  If an Event of Default has occurred and is
continuing and if and to the extent any payment is not made when due hereunder,
the Lender may setoff and charge from time to time any amount so due against any
or all of the Guarantor’s accounts or deposits with the Lender.

 

14.                        Representations and Warranties.  The Guarantor
represents and warrants that (a) it is organized and resident in the United
States of America; (b) it is duly organized and in good standing under the laws
of the jurisdiction of its organization and has full capacity and right to make
and perform this Guaranty, and all necessary authority has been obtained;
(c) this Guaranty constitutes its legal, valid and binding obligation
enforceable in accordance with its terms; (d) the making, existence, and
performance of this Guaranty does not and will not violate the provisions of any
applicable law, regulation or order, and does not and will not result in the
breach of, or constitute a default or require any consent under, any material
agreement, instrument, or document to which it is a party or by which it or any
of its property may be bound or affected; and (e) all consents, approvals,
licenses and authorizations of, and filings and registrations with, any
governmental authority required under applicable law and regulations for the
making and performance of this Guaranty have been obtained or made and are in
full force and effect.

 

15.                        GOVERNING LAW; Assignment; Jurisdiction; Notices. 
THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK.  This Guaranty shall (a) bind the
Guarantor and its successors and assigns, provided that the Guarantor may not
assign its rights or obligations under this Guaranty without the prior written
consent of the Lender (and any attempted assignment without such consent shall
be void), and (b) inure to the benefit of the Lender and its successors and
permitted assigns under the Agreement.  The Guarantor hereby irrevocably
(i) submits to the non exclusive jurisdiction of any United States Federal or
State court sitting in the State of New York, City of New York in any action or
proceeding arising out of or relating to this Guaranty, and (ii) waives to the
fullest extent permitted by law any defense asserting an inconvenient forum in
connection therewith.  Service of process by

 

G-5

--------------------------------------------------------------------------------


 

the Lender in connection with such action or proceeding shall be binding on the
Guarantor if sent to the Guarantor by registered or certified mail at its
address specified below or such other address as from time to time notified by
the Guarantor.  The Guarantor agrees that, subject to the Section 10.07 of the
Agreement, the Lender may disclose to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations of
all or part of the Guaranteed Obligations, any and all information in the
Lender’s possession concerning the Guarantor this Guaranty and any security for
this Guaranty.  All notices and other communications to the Guarantor under this
Guaranty shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier to the
Guarantor at its address set forth below or at such other address in the United
States as may be specified by the Guarantor in a written notice delivered to the
Lender at such office as the Lender may designate for such purpose from time to
time in a written notice to the Guarantor.

 

16.                        WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT
ALLOWED BY APPLICABLE LAW, THE GUARANTOR AND THE LENDER EACH IRREVOCABLY WAIVES
TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING
OUT OF OR RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS.  THIS
GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

Executed this     day of                 ,      .

 

 

[NAME OF THE GUARANTOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

 

 

G-6

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Second Amended and Restated Credit Agreement dated as
of September 27, 2018 (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), among Franklin Street Properties Corp. (the
“Borrower”), the Lenders from time to time party thereto, and Bank of Montreal,
as Administrative Agent (the “Administrative Agent”).  Terms defined in the
Credit Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

 

[NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:

 

, 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Second Amended and Restated Credit Agreement dated as
of September 27, 2018 (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), among Franklin Street Properties Corp. (the
“Borrower”), the Lenders from time to time party thereto, and Bank of Montreal,
as Administrative Agent (the “Administrative Agent”).  Terms defined in the
Credit Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:

 

, 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT I-3

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Second Amended and Restated Credit Agreement dated as
of September 27, 2018  (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), among Franklin Street Properties Corp. (the
“Borrower”), the Lenders from time to time party thereto, and Bank of Montreal,
as Administrative Agent (the “Administrative Agent”).  Terms defined in the
Credit Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:

 

, 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT I-4

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to the Second Amended and Restated Credit Agreement dated as
of September 27, 2018 (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), among Franklin Street Properties Corp. (the
“Borrower”), the Lenders from time to time party thereto, and Bank of Montreal,
as Administrative Agent (the “Administrative Agent”).  Terms defined in the
Credit Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

 

[NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:

 

, 20[  ]

 

--------------------------------------------------------------------------------